UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: September 30, 2010 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.4%) McDonald's Corp. 219,347 16,344 Walt Disney Co. 394,198 13,052 * Amazon.com Inc. 72,845 11,441 Home Depot Inc. 343,214 10,873 Comcast Corp. Class A 544,525 9,845 * Ford Motor Co. 708,896 8,677 Target Corp. 148,636 7,943 * DIRECTV Class A 178,554 7,433 Time Warner Inc. 231,711 7,102 Lowe's Cos. Inc. 289,131 6,445 NIKE Inc. Class B 79,574 6,377 News Corp. Class A 469,954 6,138 Viacom Inc. Class B 125,303 4,535 Yum! Brands Inc. 96,184 4,430 Johnson Controls Inc. 138,922 4,237 Time Warner Cable Inc. 73,207 3,952 Starbucks Corp. 152,426 3,899 TJX Cos. Inc. 82,721 3,692 * priceline.com Inc. 9,963 3,471 Carnival Corp. 89,440 3,417 * Kohl's Corp. 63,513 3,346 Staples Inc. 150,760 3,154 Best Buy Co. Inc. 71,378 2,914 Coach Inc. 61,363 2,636 * Discovery Communications Inc. Class A 58,700 2,556 Omnicom Group Inc. 62,175 2,455 * Bed Bath & Beyond Inc. 54,464 2,364 CBS Corp. Class B 140,228 2,224 McGraw-Hill Cos. Inc. 63,869 2,111 Marriott International Inc. Class A 58,924 2,111 Stanley Black & Decker Inc. 34,011 2,084 Starwood Hotels & Resorts Worldwide Inc. 39,111 2,055 Macy's Inc. 86,886 2,006 Mattel Inc. 74,246 1,742 Gap Inc. 90,710 1,691 Fortune Brands Inc. 31,420 1,547 * O'Reilly Automotive Inc. 28,468 1,514 Limited Brands, Inc. 54,668 1,464 VF Corp. 17,842 1,446 Genuine Parts Co. 32,398 1,445 Harley-Davidson Inc. 48,427 1,377 Ross Stores Inc. 24,843 1,357 * AutoZone Inc. 5,922 1,356 Wynn Resorts Ltd. 15,593 1,353 * Apollo Group Inc. Class A 26,005 1,335 JC Penney Co. Inc. 48,775 1,326 Nordstrom Inc. 34,936 1,300 * CarMax Inc. 46,191 1,287 Hasbro Inc. 28,905 1,287 Whirlpool Corp. 15,573 1,261 Tiffany & Co. 26,103 1,227 Darden Restaurants Inc. 28,411 1,215 Expedia Inc. 42,926 1,211 Family Dollar Stores Inc. 27,356 1,208 Polo Ralph Lauren Corp. Class A 13,435 1,207 Newell Rubbermaid Inc. 57,589 1,026 * Interpublic Group of Cos. Inc. 100,909 1,012 Wyndham Worldwide Corp. 36,696 1,008 International Game Technology 61,778 893 Scripps Networks Interactive Inc. Class A 18,381 875 * Urban Outfitters Inc. 26,440 831 H&R Block Inc. 63,683 825 Abercrombie & Fitch Co. 18,328 721 Leggett & Platt Inc. 30,081 685 * Sears Holdings Corp. 9,088 656 DR Horton Inc. 57,555 640 DeVry Inc. 12,889 634 * Pulte Group Inc. 69,607 610 * GameStop Corp. Class A 30,821 607 Gannett Co. Inc. 49,425 604 Comcast Corp. Special Class A Shares 33,914 577 RadioShack Corp. 25,856 551 * Goodyear Tire & Rubber Co. 50,443 542 * Big Lots Inc. 15,556 517 Lennar Corp. Class A 32,569 501 Washington Post Co. Class B 1,250 499 * Harman International Industries Inc. 14,181 474 * AutoNation Inc. 12,949 301 * Office Depot Inc. 57,697 265 Meredith Corp. 7,625 254 * Eastman Kodak Co. 55,136 232 * New York Times Co. Class A 23,562 182 Consumer Staples (11.3%) Procter & Gamble Co. 585,070 35,087 Coca-Cola Co. 475,781 27,843 Wal-Mart Stores Inc. 412,262 22,064 PepsiCo Inc. 327,942 21,788 Philip Morris International Inc. 377,807 21,165 Kraft Foods Inc. 359,234 11,086 Altria Group Inc. 429,323 10,312 CVS Caremark Corp. 279,941 8,810 Colgate-Palmolive Co. 100,141 7,697 Walgreen Co. 200,528 6,718 Costco Wholesale Corp. 90,375 5,828 Kimberly-Clark Corp. 84,349 5,487 General Mills Inc. 132,214 4,831 Archer-Daniels-Midland Co. 131,624 4,201 Sysco Corp. 121,370 3,461 HJ Heinz Co. 65,576 3,106 Kroger Co. 132,477 2,869 Avon Products Inc. 88,243 2,833 Kellogg Co. 53,593 2,707 Lorillard Inc. 31,256 2,510 Mead Johnson Nutrition Co. 42,212 2,402 Coca-Cola Enterprises Inc. 68,560 2,125 Reynolds American Inc. 34,900 2,073 ConAgra Foods Inc. 90,647 1,989 Clorox Co. 28,628 1,911 Sara Lee Corp. 136,828 1,838 Dr Pepper Snapple Group Inc. 49,318 1,752 Safeway Inc. 78,810 1,668 Molson Coors Brewing Co. Class B 32,510 1,535 Hershey Co. 31,835 1,515 JM Smucker Co. 24,628 1,491 Estee Lauder Cos. Inc. Class A 23,557 1,490 Campbell Soup Co. 40,022 1,431 Brown-Forman Corp. Class B 21,350 1,316 McCormick & Co. Inc. 27,343 1,149 * Whole Foods Market Inc. 30,114 1,118 Tyson Foods Inc. Class A 61,531 986 * Constellation Brands Inc. Class A 36,515 646 Hormel Foods Corp. 14,400 642 SUPERVALU Inc. 44,046 508 * Dean Foods Co. 37,100 379 Energy (10.9%) Exxon Mobil Corp. 1,049,233 64,832 Chevron Corp. 414,427 33,589 ConocoPhillips 305,776 17,561 Schlumberger Ltd. 281,660 17,353 Occidental Petroleum Corp. 167,413 13,108 Apache Corp. 75,047 7,337 Halliburton Co. 187,711 6,208 Anadarko Petroleum Corp. 101,888 5,813 Devon Energy Corp. 89,571 5,799 EOG Resources Inc. 52,229 4,856 Marathon Oil Corp. 146,148 4,837 National Oilwell Varco Inc. 86,416 3,843 Baker Hughes Inc. 88,740 3,780 Hess Corp. 60,211 3,560 Chesapeake Energy Corp. 134,735 3,052 Spectra Energy Corp. 133,771 3,016 Peabody Energy Corp. 55,320 2,711 Noble Energy Inc. 36,005 2,704 Murphy Oil Corp. 39,466 2,444 * Southwestern Energy Co. 71,553 2,393 Williams Cos. Inc. 120,855 2,310 * Cameron International Corp. 49,875 2,143 Valero Energy Corp. 116,860 2,046 El Paso Corp. 145,520 1,802 Consol Energy Inc. 46,689 1,726 * FMC Technologies Inc. 24,678 1,685 Pioneer Natural Resources Co. 23,870 1,552 * Denbury Resources Inc. 82,192 1,306 Range Resources Corp. 32,786 1,250 EQT Corp. 30,904 1,114 QEP Resources Inc. 36,068 1,087 * Nabors Industries Ltd. 58,606 1,058 Diamond Offshore Drilling Inc. 14,411 977 Sunoco Inc. 24,888 908 Helmerich & Payne Inc. 21,687 877 * Rowan Cos. Inc. 23,586 716 Massey Energy Co. 21,184 657 Cabot Oil & Gas Corp. 21,569 649 Tesoro Corp. 29,184 390 Financials (15.6%) JPMorgan Chase & Co. 817,007 31,103 Bank of America Corp. 2,067,445 27,104 Wells Fargo & Co. 1,078,280 27,097 * Berkshire Hathaway Inc. Class B 321,899 26,615 * Citigroup Inc. 4,897,623 19,101 Goldman Sachs Group Inc. 106,204 15,355 American Express Co. 215,698 9,066 US Bancorp 394,904 8,538 MetLife Inc. 186,845 7,184 Morgan Stanley 287,838 7,104 Bank of New York Mellon Corp. 250,223 6,538 PNC Financial Services Group Inc. 108,180 5,616 Simon Property Group Inc. 60,382 5,600 Prudential Financial Inc. 96,196 5,212 Travelers Cos. Inc. 96,989 5,053 Aflac Inc. 96,939 5,013 ACE Ltd. 69,800 4,066 State Street Corp. 103,550 3,900 Capital One Financial Corp. 94,186 3,725 Chubb Corp. 64,776 3,692 CME Group Inc. 13,842 3,605 Allstate Corp. 110,976 3,501 BB&T Corp. 142,883 3,441 Franklin Resources Inc. 30,226 3,231 Progressive Corp. 137,493 2,869 * Berkshire Hathaway Inc. Class A 23 2,863 Vornado Realty Trust 33,357 2,853 Charles Schwab Corp. 204,044 2,836 Public Storage 28,689 2,784 Equity Residential 58,395 2,778 Marsh & McLennan Cos. Inc. 111,900 2,699 SunTrust Banks Inc. 102,999 2,660 T Rowe Price Group Inc. 52,970 2,652 Loews Corp. 65,657 2,488 Ameriprise Financial Inc. 51,842 2,454 Northern Trust Corp. 49,848 2,405 Boston Properties Inc. 28,683 2,384 HCP Inc. 63,740 2,293 AON Corp. 55,739 2,180 Hartford Financial Services Group Inc. 91,729 2,105 Invesco Ltd. 96,616 2,051 Fifth Third Bancorp 163,619 1,968 Host Hotels & Resorts Inc. 135,542 1,963 Regions Financial Corp. 259,213 1,884 Discover Financial Services 112,078 1,869 AvalonBay Communities Inc. 17,443 1,813 Principal Financial Group Inc. 65,918 1,709 Ventas Inc. 32,458 1,674 * IntercontinentalExchange Inc. 15,314 1,604 Lincoln National Corp. 65,525 1,567 NYSE Euronext 53,737 1,535 XL Group PLC Class A 70,826 1,534 Unum Group 67,425 1,493 M&T Bank Corp. 17,609 1,441 KeyCorp 180,860 1,440 Comerica Inc. 36,293 1,348 Hudson City Bancorp Inc. 108,819 1,334 Kimco Realty Corp. 83,923 1,322 Health Care REIT Inc. 27,492 1,301 * Genworth Financial Inc. Class A 100,934 1,233 Plum Creek Timber Co. Inc. 33,215 1,172 ProLogis 98,826 1,164 * SLM Corp. 100,304 1,159 * CB Richard Ellis Group Inc. Class A 59,921 1,095 * American International Group Inc. 27,872 1,090 Moody's Corp. 42,140 1,053 People's United Financial Inc. 76,232 998 Cincinnati Financial Corp. 33,795 975 Legg Mason Inc. 32,036 971 * Leucadia National Corp. 40,794 964 Assurant Inc. 22,009 896 Torchmark Corp. 16,666 886 Huntington Bancshares Inc. 148,623 843 Marshall & Ilsley Corp. 109,508 771 Zions Bancorporation 35,940 768 * E*Trade Financial Corp. 40,659 591 * NASDAQ OMX Group Inc. 29,895 581 * First Horizon National Corp. 48,170 550 Apartment Investment & Management Co. 23,892 511 Janus Capital Group Inc. 38,289 419 Federated Investors Inc. Class B 18,395 419 Health Care (11.7%) Johnson & Johnson 567,559 35,166 Pfizer Inc. 1,656,298 28,439 Merck & Co. Inc. 634,375 23,351 Abbott Laboratories 318,243 16,625 * Amgen Inc. 197,488 10,884 Bristol-Myers Squibb Co. 353,466 9,582 UnitedHealth Group Inc. 231,717 8,136 Eli Lilly & Co. 208,975 7,634 Medtronic Inc. 222,534 7,473 * Gilead Sciences Inc. 172,914 6,157 Baxter International Inc. 120,421 5,745 * Celgene Corp. 94,642 5,452 * Express Scripts Inc. 111,765 5,443 * WellPoint Inc. 82,515 4,674 * Medco Health Solutions Inc. 89,375 4,653 Allergan Inc. 63,448 4,221 * Thermo Fisher Scientific Inc. 84,117 4,028 * Genzyme Corp. 52,632 3,726 Becton Dickinson and Co. 47,738 3,537 Stryker Corp. 70,313 3,519 McKesson Corp. 53,935 3,332 * Biogen Idec Inc. 49,860 2,798 Aetna Inc. 86,178 2,724 * St. Jude Medical Inc. 67,308 2,648 Cardinal Health Inc. 72,559 2,397 * Intuitive Surgical Inc. 8,097 2,297 * Zimmer Holdings Inc. 41,518 2,173 CIGNA Corp. 56,220 2,012 * Hospira Inc. 34,354 1,959 * Boston Scientific Corp. 312,216 1,914 * Forest Laboratories Inc. 58,827 1,820 AmerisourceBergen Corp. Class A 57,524 1,764 * Life Technologies Corp. 37,682 1,759 * Humana Inc. 34,762 1,746 * Laboratory Corp. of America Holdings 21,068 1,652 CR Bard Inc. 19,229 1,566 Quest Diagnostics Inc. 30,342 1,531 * Varian Medical Systems Inc. 25,049 1,515 * DaVita Inc. 21,113 1,457 * Waters Corp. 18,858 1,335 * Cerner Corp. 14,719 1,236 * Mylan Inc. 63,519 1,195 * CareFusion Corp. 45,889 1,140 * Cephalon Inc. 15,432 964 DENTSPLY International Inc. 29,453 942 * Watson Pharmaceuticals Inc. 22,177 938 * Coventry Health Care Inc. 30,780 663 PerkinElmer Inc. 24,137 559 Patterson Cos. Inc. 19,340 554 * King Pharmaceuticals Inc. 51,252 510 * Tenet Healthcare Corp. 100,317 473 Industrials (10.8%) General Electric Co. 2,202,974 35,798 United Technologies Corp. 191,500 13,640 United Parcel Service Inc. Class B 204,184 13,617 3M Co. 146,843 12,733 Caterpillar Inc. 129,939 10,224 Boeing Co. 150,746 10,031 Union Pacific Corp. 102,540 8,388 Emerson Electric Co. 155,004 8,162 Honeywell International Inc. 159,061 6,989 Deere & Co. 87,320 6,093 FedEx Corp. 64,797 5,540 General Dynamics Corp. 78,344 4,921 Illinois Tool Works Inc. 103,761 4,879 Norfolk Southern Corp. 76,006 4,523 Danaher Corp. 110,188 4,475 Lockheed Martin Corp. 61,199 4,362 CSX Corp. 78,369 4,335 Tyco International Ltd. 102,772 3,775 Precision Castparts Corp. 29,365 3,740 Cummins Inc. 41,044 3,718 Northrop Grumman Corp. 60,770 3,684 PACCAR Inc. 75,239 3,623 Waste Management Inc. 98,234 3,511 Raytheon Co. 74,995 3,428 Eaton Corp. 34,579 2,852 CH Robinson Worldwide Inc. 34,212 2,392 Parker Hannifin Corp. 33,190 2,325 Expeditors International of Washington Inc. 43,623 2,017 Dover Corp. 38,606 2,016 Southwest Airlines Co. 153,436 2,005 Republic Services Inc. Class A 63,256 1,929 Goodrich Corp. 25,768 1,900 Rockwell Collins Inc. 32,414 1,888 Fluor Corp. 36,990 1,832 Rockwell Automation Inc. 29,103 1,796 ITT Corp. 37,902 1,775 L-3 Communications Holdings Inc. 23,477 1,697 Fastenal Co. 30,541 1,624 WW Grainger Inc. 12,263 1,461 Flowserve Corp. 11,568 1,266 Roper Industries Inc. 19,340 1,261 * Stericycle Inc. 17,664 1,227 Textron Inc. 56,208 1,156 Pall Corp. 24,095 1,003 * Jacobs Engineering Group Inc. 25,845 1,000 Iron Mountain Inc. 41,655 931 Pitney Bowes Inc. 42,481 908 Avery Dennison Corp. 22,687 842 * Quanta Services Inc. 43,469 829 Masco Corp. 73,819 813 Equifax Inc. 25,667 801 Robert Half International Inc. 30,301 788 Dun & Bradstreet Corp. 10,339 766 Cintas Corp. 27,002 744 RR Donnelley & Sons Co. 42,868 727 Snap-On Inc. 11,967 557 Ryder System Inc. 11,004 471 * Raytheon Co. Warrants Exp. 06/16/2011 2,287 21 Information Technology (18.8%) * Apple Inc. 188,250 53,416 Microsoft Corp. 1,569,123 38,428 International Business Machines Corp. 259,942 34,869 * Google Inc. Class A 51,217 26,929 * Cisco Systems Inc. 1,177,295 25,783 Intel Corp. 1,147,768 22,072 Oracle Corp. 797,773 21,420 Hewlett-Packard Co. 467,474 19,667 QUALCOMM Inc. 330,813 14,926 * EMC Corp. 423,201 8,595 Visa Inc. Class A 102,348 7,600 Texas Instruments Inc. 246,248 6,683 Corning Inc. 321,790 5,882 * eBay Inc. 237,907 5,805 * Dell Inc. 348,472 4,516 Mastercard Inc. Class A 19,944 4,467 Automatic Data Processing Inc. 101,246 4,255 * Motorola Inc. 480,079 4,095 * Cognizant Technology Solutions Corp. Class A 61,960 3,995 * Yahoo! Inc. 277,651 3,934 * NetApp Inc. 73,518 3,660 Broadcom Corp. Class A 92,295 3,266 * Juniper Networks Inc. 107,383 3,259 Applied Materials Inc. 275,195 3,214 Xerox Corp. 284,820 2,948 * Adobe Systems Inc. 108,130 2,828 * Salesforce.com Inc. 24,023 2,686 * Citrix Systems Inc. 38,503 2,627 * Intuit Inc. 58,394 2,558 * Symantec Corp. 163,052 2,474 Western Union Co. 136,322 2,409 * Agilent Technologies Inc. 71,247 2,378 Analog Devices Inc. 61,447 1,928 Altera Corp. 63,521 1,916 * Akamai Technologies Inc. 37,453 1,879 Paychex Inc. 66,325 1,823 * SanDisk Corp. 48,185 1,766 Amphenol Corp. Class A 35,863 1,757 CA Inc. 79,585 1,681 * Fiserv Inc. 30,967 1,667 * First Solar Inc. 11,033 1,626 * Red Hat Inc. 39,027 1,600 * Autodesk Inc. 46,833 1,497 * BMC Software Inc. 36,845 1,492 * McAfee Inc. 31,400 1,484 Fidelity National Information Services Inc. 54,541 1,480 Computer Sciences Corp. 31,784 1,462 Linear Technology Corp. 46,247 1,421 Xilinx Inc. 53,236 1,417 * NVIDIA Corp. 117,781 1,376 * Western Digital Corp. 47,324 1,344 * Teradata Corp. 34,359 1,325 * Micron Technology Inc. 176,259 1,271 KLA-Tencor Corp. 34,459 1,214 Microchip Technology Inc. 38,099 1,198 Harris Corp. 26,720 1,183 * VeriSign Inc. 35,931 1,140 * Electronic Arts Inc. 67,555 1,110 * SAIC Inc. 60,568 968 * FLIR Systems Inc. 32,696 840 * Advanced Micro Devices Inc. 116,145 826 * Lexmark International Inc. Class A 16,208 723 National Semiconductor Corp. 49,416 631 * LSI Corp. 131,732 601 Molex Inc. 28,022 587 Tellabs Inc. 78,315 583 Jabil Circuit Inc. 40,340 581 * MEMC Electronic Materials Inc. 47,304 564 * JDS Uniphase Corp. 45,491 564 Total System Services Inc. 34,198 521 * Novellus Systems Inc. 18,848 501 * Novell Inc. 72,081 430 * Teradyne Inc. 37,500 418 * Compuware Corp. 46,576 397 * QLogic Corp. 22,386 395 * Monster Worldwide Inc. 26,188 339 Materials (3.6%) EI du Pont de Nemours & Co. 186,814 8,336 Freeport-McMoRan Copper & Gold Inc. 96,958 8,279 Dow Chemical Co. 238,994 6,563 Newmont Mining Corp. 101,383 6,368 Praxair Inc. 63,134 5,698 Monsanto Co. 111,314 5,335 Air Products & Chemicals Inc. 43,732 3,622 Alcoa Inc. 210,403 2,548 Nucor Corp. 64,890 2,479 PPG Industries Inc. 34,024 2,477 Ecolab Inc. 47,979 2,434 International Paper Co. 89,918 1,956 Cliffs Natural Resources Inc. 28,032 1,792 Weyerhaeuser Co. 110,873 1,747 Sigma-Aldrich Corp. 25,140 1,518 CF Industries Holdings Inc. 14,689 1,403 Sherwin-Williams Co. 18,654 1,402 United States Steel Corp. 29,680 1,301 Ball Corp. 18,807 1,107 Eastman Chemical Co. 14,822 1,097 Airgas Inc. 15,297 1,039 FMC Corp. 15,064 1,031 Vulcan Materials Co. 26,230 968 Allegheny Technologies Inc. 20,320 944 * Owens-Illinois Inc. 33,585 942 * Pactiv Corp. 27,557 909 MeadWestvaco Corp. 35,459 864 International Flavors & Fragrances Inc. 16,354 794 Sealed Air Corp. 33,092 744 Bemis Co. Inc. 22,450 713 * Titanium Metals Corp. 17,700 353 AK Steel Holding Corp. 23,000 318 Telecommunication Services (3.2%) AT&T Inc. 1,217,576 34,823 Verizon Communications Inc. 582,696 18,990 * American Tower Corp. Class A 82,779 4,243 * Sprint Nextel Corp. 614,966 2,847 CenturyLink Inc. 61,965 2,445 Qwest Communications International Inc. 359,415 2,254 Frontier Communications Corp. 204,506 1,671 Windstream Corp. 99,458 1,222 * MetroPCS Communications Inc. 54,228 567 Utilities (3.7%) Southern Co. 171,203 6,376 Exelon Corp. 136,186 5,799 Dominion Resources Inc. 121,291 5,296 Duke Energy Corp. 271,698 4,812 NextEra Energy Inc. 85,618 4,657 PG&E Corp. 80,381 3,651 American Electric Power Co. Inc. 98,852 3,581 Public Service Enterprise Group Inc. 104,234 3,448 Entergy Corp. 38,535 2,949 Consolidated Edison Inc. 58,232 2,808 Sempra Energy 51,052 2,747 PPL Corp. 99,339 2,705 Progress Energy Inc. 60,240 2,676 FirstEnergy Corp. 63,030 2,429 Edison International 67,333 2,316 Xcel Energy Inc. 94,724 2,176 DTE Energy Co. 34,679 1,593 * AES Corp. 137,535 1,561 Ameren Corp. 49,121 1,395 Wisconsin Energy Corp. 24,121 1,394 CenterPoint Energy Inc. 86,088 1,353 Constellation Energy Group Inc. 41,476 1,337 * NRG Energy Inc. 52,474 1,092 Northeast Utilities 36,159 1,069 NiSource Inc. 57,143 994 Oneok Inc. 21,862 985 SCANA Corp. 23,088 931 Pinnacle West Capital Corp. 22,440 926 Pepco Holdings Inc. 46,355 862 Allegheny Energy Inc. 34,800 853 CMS Energy Corp. 47,341 853 Integrys Energy Group Inc. 15,773 821 TECO Energy Inc. 43,950 761 Nicor Inc. 9,280 425 Total Common Stocks (Cost $2,066,774) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Tax-Managed Growth and Income Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At September 30, 2010, the cost of investment securities for tax purposes was $2,066,774,000. Net unrealized appreciation of investment securities for tax purposes was $63,132,000, consisting of unrealized gains of $372,255,000 on securities that had risen in value since their purchase and $309,123,000 in unrealized losses on securities that had fallen in value since their purchase. Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.2%) McDonald's Corp. 306,260 22,819 Walt Disney Co. 611,436 20,245 * Amazon.com Inc. 113,600 17,842 Home Depot Inc. 480,000 15,206 Comcast Corp. Class A 755,371 13,657 Target Corp. 243,300 13,002 * DIRECTV Class A 299,553 12,470 * Ford Motor Co. 998,028 12,216 Time Warner Inc. 376,649 11,544 Lowe's Cos. Inc. 498,600 11,114 NIKE Inc. Class B 127,200 10,194 News Corp. Class A 778,830 10,172 Yum! Brands Inc. 173,360 7,985 Johnson Controls Inc. 237,600 7,247 Starbucks Corp. 274,352 7,018 * Kohl's Corp. 126,650 6,672 Viacom Inc. Class B 171,033 6,190 Best Buy Co. Inc. 141,084 5,760 Coach Inc. 127,900 5,495 * Bed Bath & Beyond Inc. 119,717 5,197 Time Warner Cable Inc. 94,542 5,104 Starwood Hotels & Resorts Worldwide Inc. 89,818 4,720 Marriott International Inc. Class A 125,975 4,514 * Liberty Media Corp. - Interactive 318,926 4,372 McGraw-Hill Cos. Inc. 122,900 4,063 * O'Reilly Automotive Inc. 75,748 4,030 Gap Inc. 211,887 3,950 * BorgWarner Inc. 74,400 3,915 * CarMax Inc. 139,546 3,888 * AutoZone Inc. 16,700 3,823 * Apollo Group Inc. Class A 71,129 3,652 * Dollar Tree Inc. 74,751 3,645 Darden Restaurants Inc. 83,850 3,587 Expedia Inc. 124,613 3,515 * Las Vegas Sands Corp. 100,440 3,500 * Discovery Communications Inc. 90,137 3,442 Hasbro Inc. 77,100 3,432 * Sirius XM Radio Inc. 2,804,000 3,365 Polo Ralph Lauren Corp. Class A 37,000 3,325 Advance Auto Parts Inc. 56,402 3,310 Ross Stores Inc. 60,296 3,293 PetSmart Inc. 85,700 3,000 Scripps Networks Interactive Inc. Class A 62,170 2,958 * Interpublic Group of Cos. Inc. 294,400 2,953 DeVry Inc. 59,639 2,935 * NVR Inc. 4,440 2,875 Phillips-Van Heusen Corp. 46,281 2,784 * Toll Brothers Inc. 144,600 2,750 John Wiley & Sons Inc. Class A 58,700 2,398 * MGM Resorts International 208,690 2,354 * Liberty Global Inc. 75,207 2,298 Gentex Corp. 116,252 2,268 * AutoNation Inc. 96,025 2,233 * Office Depot Inc. 479,200 2,204 CBS Corp. Class B 127,174 2,017 Omnicom Group Inc. 50,600 1,998 Staples Inc. 94,495 1,977 Brinker International Inc. 102,750 1,938 International Game Technology 129,600 1,873 * Mohawk Industries Inc. 34,700 1,850 * Lamar Advertising Co. Class A 56,186 1,788 * Liberty Global Inc. Class A 55,398 1,707 * Pulte Group Inc. 187,674 1,644 Stanley Black & Decker Inc. 26,745 1,639 Harley-Davidson Inc. 56,800 1,615 * Harman International Industries Inc. 43,600 1,457 Virgin Media Inc. 62,269 1,433 Cablevision Systems Corp. Class A 54,344 1,423 Weight Watchers International Inc. 45,200 1,410 DR Horton Inc. 126,366 1,405 Macy's Inc. 56,800 1,312 * Career Education Corp. 60,400 1,297 RadioShack Corp. 58,000 1,237 Nordstrom Inc. 32,300 1,202 * Liberty Media Corp. - Starz 16,392 1,064 * Dollar General Corp. 36,000 1,053 Foot Locker Inc. 70,600 1,026 American Eagle Outfitters Inc. 66,991 1,002 Abercrombie & Fitch Co. 23,300 916 * Liberty Media Corp. - Capital 16,431 855 Mattel Inc. 36,032 845 Lennar Corp. Class A 54,600 840 TJX Cos. Inc. 12,976 579 * Sears Holdings Corp. 7,200 519 Comcast Corp. Special Class A Shares 26,219 446 International Speedway Corp. Class A 12,878 314 Chico's FAS Inc. 28,340 298 * Madison Square Garden Inc. Class A 13,586 286 * Education Management Corp. 18,200 267 * Hanesbrands Inc. 9,675 250 Washington Post Co. Class B 520 208 Wynn Resorts Ltd. 2,000 174 Lennar Corp. Class B 8,300 102 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,684  Consumer Staples (10.5%) Procter & Gamble Co. 856,178 51,345 Coca-Cola Co. 637,700 37,318 Wal-Mart Stores Inc. 619,828 33,173 PepsiCo Inc. 490,139 32,565 Philip Morris International Inc. 494,509 27,702 CVS Caremark Corp. 443,754 13,965 Kraft Foods Inc. 348,826 10,765 Walgreen Co. 307,300 10,295 Costco Wholesale Corp. 156,100 10,067 Altria Group Inc. 391,663 9,408 Colgate-Palmolive Co. 115,900 8,908 Archer-Daniels-Midland Co. 243,273 7,765 Kroger Co. 263,700 5,712 Coca-Cola Enterprises Inc. 153,000 4,743 Clorox Co. 69,120 4,614 Dr Pepper Snapple Group Inc. 114,200 4,056 Hershey Co. 81,300 3,869 Estee Lauder Cos. Inc. Class A 60,000 3,794 Bunge Ltd. 62,800 3,715 Safeway Inc. 170,462 3,607 Brown-Forman Corp. Class B 57,846 3,566 Campbell Soup Co. 97,400 3,482 Molson Coors Brewing Co. Class B 71,900 3,395 General Mills Inc. 88,800 3,245 McCormick & Co. Inc. 76,100 3,199 Alberto-Culver Co. Class B 82,614 3,110 Church & Dwight Co. Inc. 47,100 3,059 Kimberly-Clark Corp. 46,540 3,027 JM Smucker Co. 49,024 2,967 * Energizer Holdings Inc. 44,128 2,967 Tyson Foods Inc. Class A 177,944 2,851 * Constellation Brands Inc. Class A 159,300 2,818 * Hansen Natural Corp. 60,300 2,811 Hormel Foods Corp. 62,600 2,792 Corn Products International Inc. 72,200 2,708 * Green Mountain Coffee Roasters Inc. 86,509 2,698 * Smithfield Foods Inc. 150,135 2,527 Mead Johnson Nutrition Co. 42,525 2,420 Kellogg Co. 44,300 2,238 Del Monte Foods Co. 169,460 2,222 * NBTY Inc. 37,300 2,051 Avon Products Inc. 59,300 1,904 * Ralcorp Holdings Inc. 29,009 1,696 * Central European Distribution Corp. 72,480 1,618 * Dean Foods Co. 122,475 1,250 * Whole Foods Market Inc. 32,840 1,219 Sara Lee Corp. 44,600 599 Sysco Corp. 17,111 488 * BJ's Wholesale Club Inc. 9,300 386 ConAgra Foods Inc. 11,200 246 Reynolds American Inc. 106 6 Energy (10.6%) Exxon Mobil Corp. 1,494,064 92,318 Chevron Corp. 582,638 47,223 Schlumberger Ltd. 375,599 23,141 ConocoPhillips 354,040 20,333 Occidental Petroleum Corp. 190,339 14,904 Apache Corp. 114,662 11,209 Anadarko Petroleum Corp. 176,016 10,042 Devon Energy Corp. 148,622 9,622 EOG Resources Inc. 88,300 8,209 National Oilwell Varco Inc. 165,541 7,362 Baker Hughes Inc. 162,171 6,908 Hess Corp. 109,600 6,480 Noble Energy Inc. 77,200 5,797 Peabody Energy Corp. 116,900 5,729 Halliburton Co. 158,200 5,232 * Cameron International Corp. 116,802 5,018 * Southwestern Energy Co. 145,600 4,869 Williams Cos. Inc. 247,700 4,734 * FMC Technologies Inc. 64,750 4,422 * Newfield Exploration Co. 74,600 4,285 Pioneer Natural Resources Co. 60,337 3,924 EQT Corp. 90,900 3,278 Valero Energy Corp. 182,480 3,195 Range Resources Corp. 82,500 3,146 * Pride International Inc. 106,400 3,131 QEP Resources Inc. 103,165 3,109 Cimarex Energy Co. 46,499 3,077 Helmerich & Payne Inc. 67,580 2,734 * Dresser-Rand Group Inc. 73,355 2,706 Diamond Offshore Drilling Inc. 39,700 2,690 Marathon Oil Corp. 81,100 2,684 * Mariner Energy Inc. 105,352 2,553 Southern Union Co. 105,700 2,543 * Rowan Cos. Inc. 80,600 2,447 * Concho Resources Inc. 35,300 2,336 Cabot Oil & Gas Corp. 74,535 2,244 SM Energy Co. 55,949 2,096 * Continental Resources Inc. 43,900 2,035 Arch Coal Inc. 73,400 1,961 * Forest Oil Corp. 65,300 1,939 * Plains Exploration & Production Co. 66,760 1,780 Consol Energy Inc. 33,900 1,253 Core Laboratories NV 13,246 1,166 * Denbury Resources Inc. 69,943 1,111 * SandRidge Energy Inc. 191,814 1,090 Chesapeake Energy Corp. 25,211 571 * Ultra Petroleum Corp. 12,870 540 * Unit Corp. 12,800 477 Patterson-UTI Energy Inc. 21,200 362 * Quicksilver Resources Inc. 26,420 333 * Superior Energy Services Inc. 1,048 28 Financials (15.6%) * Berkshire Hathaway Inc. Class B 519,100 42,919 JPMorgan Chase & Co. 1,079,621 41,101 Bank of America Corp. 2,967,633 38,906 Wells Fargo & Co. 1,268,008 31,865 * Citigroup Inc. 6,558,593 25,578 Goldman Sachs Group Inc. 139,830 20,217 American Express Co. 331,300 13,924 Simon Property Group Inc. 98,548 9,139 Aflac Inc. 172,500 8,920 Prudential Financial Inc. 161,904 8,772 US Bancorp 392,700 8,490 State Street Corp. 191,478 7,211 MetLife Inc. 175,820 6,760 Morgan Stanley 264,800 6,535 Franklin Resources Inc. 60,400 6,457 Bank of New York Mellon Corp. 224,606 5,869 Progressive Corp. 276,700 5,775 Public Storage 58,200 5,648 SunTrust Banks Inc. 216,990 5,605 Ameriprise Financial Inc. 115,860 5,484 Travelers Cos. Inc. 101,877 5,308 Loews Corp. 138,908 5,265 Charles Schwab Corp. 377,200 5,243 Boston Properties Inc. 60,200 5,004 T Rowe Price Group Inc. 92,978 4,655 Host Hotels & Resorts Inc. 318,972 4,619 Discover Financial Services 276,700 4,615 PNC Financial Services Group Inc. 82,831 4,300 Fifth Third Bancorp 352,920 4,246 AvalonBay Communities Inc. 38,375 3,988 Capital One Financial Corp. 99,600 3,939 CME Group Inc. 14,701 3,829 Unum Group 166,800 3,695 * CB Richard Ellis Group Inc. Class A 183,465 3,354 SL Green Realty Corp. 51,910 3,287 Plum Creek Timber Co. Inc. 91,500 3,230 Allstate Corp. 102,300 3,228 M&T Bank Corp. 38,600 3,158 Jones Lang LaSalle Inc. 36,450 3,144 Principal Financial Group Inc. 120,400 3,121 Hudson City Bancorp Inc. 251,902 3,088 Assurant Inc. 75,300 3,065 * Arch Capital Group Ltd. 36,000 3,017 Torchmark Corp. 55,500 2,949 General Growth Properties Inc. 188,571 2,942 * Affiliated Managers Group Inc. 36,800 2,871 Reinsurance Group of America Inc. Class A 58,819 2,840 * TD Ameritrade Holding Corp. 174,400 2,816 * Leucadia National Corp. 117,400 2,773 WR Berkley Corp. 102,297 2,769 * Markel Corp. 7,930 2,733 * Popular Inc. 925,168 2,683 Hospitality Properties Trust 119,270 2,663 Douglas Emmett Inc. 147,673 2,586 Cullen/Frost Bankers Inc. 47,600 2,564 SEI Investments Co. 123,770 2,517 Eaton Vance Corp. 86,202 2,503 * First Horizon National Corp. 219,299 2,502 BlackRock Inc. 14,450 2,460 Developers Diversified Realty Corp. 216,364 2,428 Brown & Brown Inc. 118,600 2,394 HCC Insurance Holdings Inc. 91,600 2,390 East West Bancorp Inc. 146,400 2,383 Lincoln National Corp. 99,383 2,377 * AmeriCredit Corp. 95,697 2,341 Hanover Insurance Group Inc. 49,600 2,331 * Alleghany Corp. 7,596 2,302 Alexandria Real Estate Equities Inc. 32,600 2,282 Commerce Bancshares Inc. 60,655 2,280 People's United Financial Inc. 174,014 2,278 Raymond James Financial Inc. 89,650 2,271 Associated Banc-Corp 170,670 2,251 Transatlantic Holdings Inc. 44,114 2,242 City National Corp. 42,000 2,229 Zions Bancorporation 103,678 2,215 * St. Joe Co. 84,240 2,095 Camden Property Trust 42,400 2,034 Wesco Financial Corp. 5,590 2,002 Lazard Ltd. Class A 55,686 1,953 * CNA Financial Corp. 69,500 1,945 StanCorp Financial Group Inc. 50,600 1,923 Janus Capital Group Inc. 173,200 1,896 TFS Financial Corp. 199,854 1,837 First Citizens BancShares Inc. Class A 9,642 1,786 Kimco Realty Corp. 112,300 1,769 Chubb Corp. 30,900 1,761 Digital Realty Trust Inc. 28,440 1,755 Moody's Corp. 70,100 1,751 BOK Financial Corp. 38,571 1,741 Northern Trust Corp. 34,773 1,677 * Forest City Enterprises Inc. Class A 123,815 1,588 White Mountains Insurance Group Ltd. 4,921 1,518 Legg Mason Inc. 47,500 1,440 New York Community Bancorp Inc. 86,400 1,404 * SLM Corp. 110,900 1,281 Federated Investors Inc. Class B 56,200 1,279 BB&T Corp. 53,000 1,276 Wilmington Trust Corp. 141,537 1,271 * American International Group Inc. 32,021 1,252 * Genworth Financial Inc. Class A 96,700 1,182 KeyCorp 139,169 1,108 American Financial Group Inc. 32,200 985 AMB Property Corp. 36,604 969 * NASDAQ OMX Group Inc. 49,500 962 Bank of Hawaii Corp. 20,100 903 BRE Properties Inc. 21,500 892 Hartford Financial Services Group Inc. 34,600 794 Apartment Investment & Management Co. 36,403 778 Federal Realty Investment Trust 8,200 670 AON Corp. 16,400 641 Taubman Centers Inc. 11,300 504 ACE Ltd. 8,427 491 Marshall & Ilsley Corp. 49,700 350 * GLG Partners Inc. 75,400 339 Invesco Ltd. 12,010 255 ProLogis 18,393 217 * MBIA Inc. 11,300 114 BancorpSouth Inc. 4,000 57 Essex Property Trust Inc. 300 33 Health Care (11.8%) Johnson & Johnson 810,598 50,225 Pfizer Inc. 2,138,984 36,726 Merck & Co. Inc. 790,626 29,103 Abbott Laboratories 407,600 21,293 * Amgen Inc. 310,325 17,102 UnitedHealth Group Inc. 367,662 12,909 * Gilead Sciences Inc. 293,100 10,437 * Celgene Corp. 162,600 9,367 Medtronic Inc. 263,600 8,852 Bristol-Myers Squibb Co. 312,841 8,481 * WellPoint Inc. 149,716 8,480 * Medco Health Solutions Inc. 159,842 8,321 * Express Scripts Inc. 168,324 8,197 Allergan Inc. 114,530 7,620 * Thermo Fisher Scientific Inc. 156,106 7,474 * Genzyme Corp. 101,900 7,214 Baxter International Inc. 127,341 6,075 Becton Dickinson and Co. 80,600 5,972 * Biogen Idec Inc. 103,861 5,829 Eli Lilly & Co. 156,295 5,709 Aetna Inc. 180,044 5,691 * St. Jude Medical Inc. 139,832 5,501 Stryker Corp. 109,200 5,465 Cardinal Health Inc. 145,512 4,808 CIGNA Corp. 129,300 4,626 McKesson Corp. 73,424 4,536 * Forest Laboratories Inc. 142,600 4,411 * Hospira Inc. 77,140 4,398 * Zimmer Holdings Inc. 81,170 4,248 AmerisourceBergen Corp. Class A 132,300 4,056 * Life Technologies Corp. 86,835 4,054 * Humana Inc. 79,300 3,984 * Laboratory Corp. of America Holdings 50,700 3,976 Quest Diagnostics Inc. 76,800 3,876 * Waters Corp. 52,900 3,744 * Mylan Inc. 183,837 3,458 * Endo Pharmaceuticals Holdings Inc. 98,700 3,281 Perrigo Co. 50,840 3,265 * Henry Schein Inc. 55,100 3,228 DENTSPLY International Inc. 98,300 3,143 * Mettler-Toledo International Inc. 23,900 2,974 * Watson Pharmaceuticals Inc. 70,000 2,962 Universal Health Services Inc. Class B 67,400 2,619 PerkinElmer Inc. 106,204 2,458 CR Bard Inc. 29,300 2,386 Beckman Coulter Inc. 47,600 2,322 Patterson Cos. Inc. 73,530 2,107 Pharmaceutical Product Development Inc. 84,803 2,102 Teleflex Inc. 37,000 2,101 * Health Net Inc. 74,200 2,018 Lincare Holdings Inc. 78,950 1,981 * CareFusion Corp. 72,756 1,807 * Coventry Health Care Inc. 81,025 1,744 * King Pharmaceuticals Inc. 174,543 1,738 * Varian Medical Systems Inc. 26,500 1,603 * Dendreon Corp. 35,345 1,456 * Boston Scientific Corp. 205,500 1,260 Covidien PLC 29,700 1,194 * Kinetic Concepts Inc. 31,000 1,134 * Abraxis BioScience Inc. 14,415 1,115 * Amylin Pharmaceuticals Inc. 47,800 997 Omnicare Inc. 40,900 977 * Cephalon Inc. 10,500 656 * DaVita Inc. 2,200 152 Techne Corp. 2,000 123 Industrials (11.1%) General Electric Co. 2,792,272 45,374 United Technologies Corp. 280,100 19,951 Boeing Co. 236,770 15,755 3M Co. 154,200 13,371 Union Pacific Corp. 123,914 10,136 United Parcel Service Inc. Class B 147,300 9,823 FedEx Corp. 110,700 9,465 Caterpillar Inc. 107,695 8,473 Norfolk Southern Corp. 134,900 8,028 CSX Corp. 142,600 7,889 Danaher Corp. 194,200 7,886 General Dynamics Corp. 124,400 7,813 Illinois Tool Works Inc. 163,500 7,688 Emerson Electric Co. 142,400 7,499 Deere & Co. 104,800 7,313 Cummins Inc. 80,300 7,274 Precision Castparts Corp. 55,600 7,081 PACCAR Inc. 142,910 6,881 Honeywell International Inc. 131,400 5,774 CH Robinson Worldwide Inc. 76,100 5,321 Parker Hannifin Corp. 74,200 5,198 Lockheed Martin Corp. 72,700 5,182 Waste Management Inc. 140,297 5,014 Expeditors International of Washington Inc. 105,061 4,857 Southwest Airlines Co. 351,687 4,596 Northrop Grumman Corp. 72,268 4,382 Rockwell Collins Inc. 73,700 4,293 Fluor Corp. 86,200 4,269 ITT Corp. 87,100 4,079 WW Grainger Inc. 33,400 3,978 Joy Global Inc. 56,500 3,973 Raytheon Co. Exp. 06/10/2011 85,833 3,923 L-3 Communications Holdings Inc. 54,000 3,903 Flowserve Corp. 34,700 3,797 Fastenal Co. 69,000 3,670 Roper Industries Inc. 54,700 3,565 * Stericycle Inc. 51,108 3,551 AMETEK Inc. 69,600 3,325 Bucyrus International Inc. Class A 47,739 3,311 Pall Corp. 78,300 3,260 * Jacobs Engineering Group Inc. 77,700 3,007 Equifax Inc. 93,200 2,908 Manpower Inc. 54,600 2,850 Donaldson Co. Inc. 60,000 2,828 JB Hunt Transport Services Inc. 79,500 2,759 IDEX Corp. 76,800 2,727 * WABCO Holdings Inc. 64,441 2,703 Dun & Bradstreet Corp. 36,200 2,684 * Quanta Services Inc. 136,100 2,597 Iron Mountain Inc. 114,088 2,549 * Alliant Techsystems Inc. 33,100 2,496 * Terex Corp. 108,066 2,477 MSC Industrial Direct Co. Class A 44,700 2,416 SPX Corp. 37,400 2,367 Landstar System Inc. 59,289 2,290 Robert Half International Inc. 87,500 2,275 Toro Co. 40,100 2,255 KBR Inc. 89,249 2,199 * Oshkosh Corp. 79,200 2,178 * Owens Corning 83,900 2,150 * CNH Global NV 58,500 2,143 Valmont Industries Inc. 29,537 2,138 Carlisle Cos. Inc. 65,200 1,953 Cintas Corp. 70,766 1,950 * USG Corp. 143,460 1,892 Con-way Inc. 54,200 1,680 Manitowoc Co. Inc. 134,774 1,632 Wabtec Corp. 33,000 1,577 Lennox International Inc. 35,090 1,463 * Verisk Analytics Inc. Class A 51,500 1,442 Textron Inc. 61,020 1,254 UTi Worldwide Inc. 77,587 1,248 * Navistar International Corp. 28,500 1,244 Gardner Denver Inc. 19,846 1,065 Tyco International Ltd. 25,300 929 Graco Inc. 27,658 878 Republic Services Inc. Class A 19,512 595 Ryder System Inc. 3,600 154 * AGCO Corp. 3,600 140 * KAR Auction Services Inc. 10,953 138 TransDigm Group Inc. 1,380 86 * Raytheon Co. Warrants 2,285 21 Information Technology (18.7%) * Apple Inc. 268,000 76,045 Microsoft Corp. 2,269,000 55,568 International Business Machines Corp. 381,958 51,236 * Google Inc. Class A 73,820 38,814 * Cisco Systems Inc. 1,715,600 37,572 Oracle Corp. 1,162,334 31,209 Hewlett-Packard Co. 710,258 29,881 Intel Corp. 1,539,200 29,599 QUALCOMM Inc. 415,720 18,757 * EMC Corp. 677,500 13,760 Visa Inc. Class A 157,298 11,681 Texas Instruments Inc. 417,800 11,339 * eBay Inc. 405,914 9,904 Corning Inc. 504,200 9,217 Mastercard Inc. Class A 35,790 8,017 * Yahoo! Inc. 518,300 7,344 * NetApp Inc. 137,963 6,869 Broadcom Corp. Class A 191,450 6,775 Xerox Corp. 577,604 5,978 * Citrix Systems Inc. 80,756 5,511 * Adobe Systems Inc. 210,600 5,507 * Cognizant Technology Solutions Corp. Class A 85,137 5,489 Western Union Co. 309,895 5,476 * Intuit Inc. 124,185 5,441 * Dell Inc. 415,500 5,385 * Symantec Corp. 351,351 5,330 * Agilent Technologies Inc. 151,106 5,042 Applied Materials Inc. 417,500 4,876 Altera Corp. 150,847 4,550 Amphenol Corp. Class A 89,500 4,384 CA Inc. 201,266 4,251 * Fiserv Inc. 78,050 4,201 * BMC Software Inc. 101,100 4,092 Fidelity National Information Services Inc. 146,178 3,966 * Autodesk Inc. 123,788 3,957 * Teradata Corp. 99,574 3,840 Linear Technology Corp. 124,200 3,817 Analog Devices Inc. 118,166 3,708 Computer Sciences Corp. 78,900 3,629 * Juniper Networks Inc. 119,000 3,612 KLA-Tencor Corp. 100,800 3,551 * NVIDIA Corp. 300,544 3,510 * Lam Research Corp. 82,108 3,436 * Western Digital Corp. 114,100 3,239 * Motorola Inc. 347,230 2,962 Global Payments Inc. 66,817 2,866 * Avnet Inc. 105,400 2,847 * Arrow Electronics Inc. 91,500 2,446 * LSI Corp. 514,328 2,345 Accenture PLC Class A 54,313 2,308 * QLogic Corp. 129,000 2,276 * Lexmark International Inc. Class A 50,300 2,244 * Tech Data Corp. 55,510 2,237 * Synopsys Inc. 89,121 2,207 * Monster Worldwide Inc. 170,080 2,204 * Compuware Corp. 258,162 2,202 * SunPower Corp. Class A 147,000 2,117 * Fairchild Semiconductor International Inc. Class A 224,958 2,115 * Ingram Micro Inc. 125,000 2,107 Microchip Technology Inc. 65,100 2,047 Lender Processing Services Inc. 61,250 2,035 Tellabs Inc. 266,900 1,988 * Atmel Corp. 248,700 1,980 Automatic Data Processing Inc. 47,100 1,980 DST Systems Inc. 42,800 1,919 Xilinx Inc. 71,336 1,898 Total System Services Inc. 104,059 1,586 * Cadence Design Systems Inc. 205,607 1,569 * Electronic Arts Inc. 90,200 1,482 Molex Inc. 69,751 1,460 * NCR Corp. 99,574 1,357 Broadridge Financial Solutions Inc. 58,725 1,343 National Semiconductor Corp. 96,600 1,234 * Teradyne Inc. 110,200 1,228 * Zebra Technologies Corp. 27,257 917 * AOL Inc. 34,240 847 Intersil Corp. Class A 59,500 696 * IAC/InterActiveCorp 24,515 644 Solera Holdings Inc. 10,400 459 * Novell Inc. 71,475 427 Activision Blizzard Inc. 32,800 355 * Novellus Systems Inc. 13,100 348 * Advanced Micro Devices Inc. 38,100 271 Harris Corp. 4,300 190 Materials (3.9%) Freeport-McMoRan Copper & Gold Inc. 147,454 12,591 Newmont Mining Corp. 164,386 10,325 Praxair Inc. 108,400 9,784 Monsanto Co. 180,334 8,643 EI du Pont de Nemours & Co. 160,300 7,153 Nucor Corp. 129,600 4,951 Ecolab Inc. 97,200 4,932 Mosaic Co. 76,300 4,483 Dow Chemical Co. 157,840 4,334 Sigma-Aldrich Corp. 67,400 4,070 Airgas Inc. 51,500 3,499 CF Industries Holdings Inc. 35,800 3,419 Celanese Corp. Class A 105,011 3,371 Ball Corp. 56,300 3,313 FMC Corp. 47,400 3,243 * Crown Holdings Inc. 109,000 3,124 * Owens-Illinois Inc. 110,900 3,112 * Pactiv Corp. 93,040 3,068 Albemarle Corp. 65,400 3,061 Nalco Holding Co. 112,539 2,837 Allegheny Technologies Inc. 60,900 2,829 Cytec Industries Inc. 47,800 2,695 United States Steel Corp. 60,646 2,659 Scotts Miracle-Gro Co. Class A 51,099 2,643 Sealed Air Corp. 106,072 2,385 Martin Marietta Materials Inc. 30,600 2,355 * Titanium Metals Corp. 114,710 2,290 * Intrepid Potash Inc. 86,205 2,247 Reliance Steel & Aluminum Co. 46,300 1,923 Cliffs Natural Resources Inc. 29,461 1,883 International Paper Co. 35,900 781 Valspar Corp. 23,400 745 Southern Copper Corp. 21,000 738 Packaging Corp. of America 26,600 616 Schnitzer Steel Industries Inc. 10,946 529 Air Products & Chemicals Inc. 5,700 472 Vulcan Materials Co. 7,638 282 Royal Gold Inc. 2,100 105 Telecommunication Services (3.2%) AT&T Inc. 1,749,979 50,049 Verizon Communications Inc. 756,842 24,665 * American Tower Corp. Class A 153,000 7,843 * Crown Castle International Corp. 125,800 5,554 * Sprint Nextel Corp. 1,093,856 5,065 CenturyLink Inc. 112,797 4,451 * SBA Communications Corp. Class A 52,823 2,129 * United States Cellular Corp. 32,300 1,485 Telephone & Data Systems Inc. 43,601 1,430 Qwest Communications International Inc. 215,164 1,349 Frontier Communications Corp. 126,223 1,031 Telephone & Data Systems Inc. 33,200 941 * Level 3 Communications Inc. 669,207 627 Windstream Corp. 20,957 258 Utilities (3.4%) Exelon Corp. 182,000 7,750 NextEra Energy Inc. 122,451 6,660 PG&E Corp. 145,600 6,613 Entergy Corp. 77,000 5,893 Sempra Energy 107,736 5,796 Edison International 142,500 4,901 Southern Co. 121,500 4,525 * AES Corp. 370,898 4,210 Wisconsin Energy Corp. 66,000 3,815 CenterPoint Energy Inc. 223,800 3,518 Northeast Utilities 110,600 3,270 Integrys Energy Group Inc. 61,481 3,201 * NRG Energy Inc. 152,215 3,169 CMS Energy Corp. 173,986 3,135 Allegheny Energy Inc. 122,939 3,014 NSTAR 76,600 3,014 SCANA Corp. 74,200 2,992 Dominion Resources Inc. 67,086 2,929 Duke Energy Corp. 163,592 2,897 * Calpine Corp. 231,380 2,881 MDU Resources Group Inc. 137,050 2,734 NV Energy Inc. 201,083 2,644 Energen Corp. 57,400 2,624 Constellation Energy Group Inc. 76,300 2,460 Public Service Enterprise Group Inc. 69,800 2,309 Aqua America Inc. 107,583 2,195 FirstEnergy Corp. 55,900 2,154 Questar Corp. 115,800 2,030 American Water Works Co. Inc. 87,200 2,029 DPL Inc. 75,000 1,960 Ormat Technologies Inc. 60,296 1,759 * RRI Energy Inc. 484,216 1,719 UGI Corp. 34,466 986 ITC Holdings Corp. 15,549 968 * Mirant Corp. 63,304 630 NiSource Inc. 35,920 625 American Electric Power Co. Inc. 9,300 337 Total Common Stocks (Cost $2,845,623) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $2,142) 0.261% 2,142,195 2,142 Total Investments (100.1%) (Cost $2,847,765) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but Tax-Managed Capital Appreciation Fund after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At September 30, 2010, the cost of investment securities for tax purposes was $2,847,765,000. Net unrealized appreciation of investment securities for tax purposes was $545,886,000, consisting of unrealized gains of $765,613,000 on securities that had risen in value since their purchase and $219,727,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (49.1%) Consumer Discretionary (5.4%) Walt Disney Co. 61,866 2,048 McDonald's Corp. 24,559 1,830 * Amazon.com Inc. 11,434 1,796 Comcast Corp. Class A 83,945 1,518 Target Corp. 24,445 1,306 * DIRECTV Class A 30,401 1,266 * Ford Motor Co. 96,900 1,186 Home Depot Inc. 36,599 1,159 Lowe's Cos. Inc. 49,115 1,095 NIKE Inc. Class B 12,647 1,014 News Corp. Class A 64,100 837 Viacom Inc. Class B 22,231 805 Yum! Brands Inc. 17,405 802 Time Warner Inc. 25,796 791 Time Warner Cable Inc. 13,274 717 TJX Cos. Inc. 15,793 705 Starbucks Corp. 27,485 703 Carnival Corp. 18,250 697 * Kohl's Corp. 12,082 636 Staples Inc. 29,898 625 Best Buy Co. Inc. 15,075 615 Coach Inc. 12,770 549 * Bed Bath & Beyond Inc. 11,700 508 Macy's Inc. 21,430 495 Starwood Hotels & Resorts Worldwide Inc. 9,307 489 Marriott International Inc. Class A 13,268 475 Virgin Media Inc. 18,836 434 Harley-Davidson Inc. 13,903 395 * O'Reilly Automotive Inc. 7,344 391 * BorgWarner Inc. 7,376 388 Ross Stores Inc. 6,886 376 Gap Inc. 19,725 368 Expedia Inc. 12,967 366 Advance Auto Parts Inc. 5,903 346 Hasbro Inc. 7,712 343 Polo Ralph Lauren Corp. Class A 3,780 340 * Apollo Group Inc. Class A 6,500 334 Stanley Black & Decker Inc. 5,227 320 Tiffany & Co. 6,700 315 Scripps Networks Interactive Inc. Class A 6,550 312 PetSmart Inc. 8,668 303 Phillips-Van Heusen Corp. 4,953 298 * Liberty Media Corp. - Starz 4,555 296 DeVry Inc. 6,000 295 Tractor Supply Co. 7,246 287 DISH Network Corp. Class A 14,557 279 Cablevision Systems Corp. Class A 10,594 277 Jarden Corp. 8,800 274 Thor Industries Inc. 8,088 270 RadioShack Corp. 12,521 267 Burger King Holdings Inc. 11,052 264 Brinker International Inc. 13,375 252 * Liberty Global Inc. Class A 8,132 251 * Pulte Group Inc. 28,465 249 Gentex Corp. 12,600 246 Lennar Corp. Class A 15,900 245 Guess? Inc. 6,000 244 Weight Watchers International Inc. 7,293 227 * Harman International Industries Inc. 6,730 225 Washington Post Co. Class B 560 224 John Wiley & Sons Inc. Class A 5,453 223 Aaron's Inc. 11,850 219 Johnson Controls Inc. 6,900 210 Strayer Education Inc. 1,120 195 * Dollar General Corp. 6,500 190 * AutoZone Inc. 800 183 * Morningstar Inc. 3,900 174 Wyndham Worldwide Corp. 6,300 173 International Game Technology 11,600 168 * Discovery Communications Inc. Class A 3,841 167 * Liberty Global Inc. 5,446 166 Family Dollar Stores Inc. 3,500 155 DR Horton Inc. 13,399 149 Autoliv Inc. 2,000 131 Omnicom Group Inc. 3,200 126 * NVR Inc. 180 117 Comcast Corp. Special Class A 6,476 110 * Career Education Corp. 4,500 97 * New York Times Co. Class A 11,000 85 International Speedway Corp. Class A 3,399 83 Chico's FAS Inc. 7,000 74 Newell Rubbermaid Inc. 3,718 66 * Liberty Media Corp. - Capital 1,200 62 * Madison Square Garden Inc. Class A 2,648 56 * MGM Resorts International 4,013 45 * Toll Brothers Inc. 2,000 38 Wendy's/Arby's Group Inc. Class A 7,800 35 H&R Block Inc. 2,600 34 CBS Corp. Class B 1,600 25 Lennar Corp. Class B 680 8 Darden Restaurants Inc. 50 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 243  Consumer Staples (5.1%) Procter & Gamble Co. 83,484 5,007 Coca-Cola Co. 64,095 3,751 Wal-Mart Stores Inc. 62,281 3,333 PepsiCo Inc. 49,843 3,312 Philip Morris International Inc. 45,400 2,543 CVS Caremark Corp. 45,792 1,441 Colgate-Palmolive Co. 16,235 1,248 Walgreen Co. 33,818 1,133 Kraft Foods Inc. 35,316 1,090 Costco Wholesale Corp. 16,017 1,033 Altria Group Inc. 39,300 944 Archer-Daniels-Midland Co. 24,720 789 General Mills Inc. 16,800 614 Mead Johnson Nutrition Co. 9,438 537 Coca-Cola Enterprises Inc. 15,786 489 Bunge Ltd. 7,500 444 Safeway Inc. 20,134 426 Dr Pepper Snapple Group Inc. 11,762 418 Estee Lauder Cos. Inc. Class A 6,013 380 Molson Coors Brewing Co. Class B 8,000 378 JM Smucker Co. 6,134 371 Kroger Co. 16,800 364 Brown-Forman Corp. Class B 5,851 361 Clorox Co. 5,400 361 McCormick & Co. Inc. 8,400 353 * Energizer Holdings Inc. 4,894 329 Alberto-Culver Co. Class B 8,409 317 Kimberly-Clark Corp. 4,772 310 Tyson Foods Inc. Class A 19,227 308 Church & Dwight Co. Inc. 4,543 295 * Hansen Natural Corp. 6,245 291 Corn Products International Inc. 7,388 277 * Green Mountain Coffee Roasters Inc. 8,795 274 * Constellation Brands Inc. Class A 15,484 274 * Ralcorp Holdings Inc. 4,600 269 Hormel Foods Corp. 5,973 266 * Smithfield Foods Inc. 14,800 249 Del Monte Foods Co. 17,117 224 * Dean Foods Co. 21,350 218 Herbalife Ltd. 3,450 208 * Central European Distribution Corp. 8,900 199 Flowers Foods Inc. 6,400 159 Avon Products Inc. 2,100 67 Sysco Corp. 1,500 43 * BJ's Wholesale Club Inc. 900 37 * NBTY Inc. 600 33 Energy (5.3%) Exxon Mobil Corp. 149,599 9,244 Chevron Corp. 52,783 4,278 Schlumberger Ltd. 37,867 2,333 ConocoPhillips 34,887 2,003 Occidental Petroleum Corp. 20,404 1,598 Apache Corp. 12,695 1,241 Anadarko Petroleum Corp. 18,185 1,037 Devon Energy Corp. 15,938 1,032 EOG Resources Inc. 9,428 876 Hess Corp. 11,804 698 Peabody Energy Corp. 12,009 589 Noble Energy Inc. 7,599 571 * Cameron International Corp. 12,152 522 National Oilwell Varco Inc. 11,729 522 * Southwestern Energy Co. 14,414 482 Halliburton Co. 14,464 478 * FMC Technologies Inc. 6,515 445 El Paso Corp. 35,466 439 Murphy Oil Corp. 6,700 415 Pioneer Natural Resources Co. 6,294 409 * Newfield Exploration Co. 7,027 404 Range Resources Corp. 9,566 365 * Pride International Inc. 12,024 354 EQT Corp. 9,280 335 Diamond Offshore Drilling Inc. 4,860 329 Cimarex Energy Co. 4,976 329 * Ultra Petroleum Corp. 7,800 327 * Alpha Natural Resources Inc. 7,828 322 Baker Hughes Inc. 7,450 317 Core Laboratories NV 3,483 307 * Rowan Cos. Inc. 9,794 297 Helmerich & Payne Inc. 7,298 295 * Nabors Industries Ltd. 16,090 291 Consol Energy Inc. 7,605 281 * Forest Oil Corp. 9,041 268 Cabot Oil & Gas Corp. 8,840 266 QEP Resources Inc. 8,757 264 * Superior Energy Services Inc. 9,700 259 * Mariner Energy Inc. 10,674 259 * SEACOR Holdings Inc. 2,897 247 SM Energy Co. 6,246 234 EXCO Resources Inc. 15,400 229 * Dresser-Rand Group Inc. 6,113 225 * McDermott International Inc. 14,465 214 * Continental Resources Inc. 4,532 210 Frontier Oil Corp. 15,200 204 * SandRidge Energy Inc. 30,400 173 Marathon Oil Corp. 4,682 155 Patterson-UTI Energy Inc. 8,502 145 * Plains Exploration & Production Co. 4,748 127 Massey Energy Co. 2,400 74 Chesapeake Energy Corp. 2,100 48 * Denbury Resources Inc. 1,400 22 Financials (7.7%) JPMorgan Chase & Co. 121,874 4,640 * Berkshire Hathaway Inc. Class B 52,500 4,341 Bank of America Corp. 309,717 4,060 Wells Fargo & Co. 150,706 3,787 * Citigroup Inc. 667,311 2,603 Goldman Sachs Group Inc. 15,885 2,297 Morgan Stanley 44,360 1,095 Simon Property Group Inc. 10,702 993 US Bancorp 43,300 936 Prudential Financial Inc. 16,712 905 Aflac Inc. 16,000 827 American Express Co. 19,333 813 State Street Corp. 19,469 733 Capital One Financial Corp. 17,900 708 Bank of New York Mellon Corp. 25,100 656 Franklin Resources Inc. 6,075 649 Progressive Corp. 28,397 593 Equity Residential 12,150 578 SunTrust Banks Inc. 22,250 575 Public Storage 5,851 568 Travelers Cos. Inc. 10,589 552 Charles Schwab Corp. 39,305 546 Loews Corp. 14,324 543 Boston Properties Inc. 6,281 522 Discover Financial Services 28,427 474 Hartford Financial Services Group Inc. 20,400 468 Host Hotels & Resorts Inc. 32,146 466 Fifth Third Bancorp 38,275 460 MetLife Inc. 11,440 440 PNC Financial Services Group Inc. 7,700 400 * IntercontinentalExchange Inc. 3,700 387 Lincoln National Corp. 16,159 387 Unum Group 16,727 371 KeyCorp 45,118 359 Kimco Realty Corp. 22,669 357 * CB Richard Ellis Group Inc. Class A 18,997 347 Legg Mason Inc. 10,954 332 SL Green Realty Corp. 5,159 327 Federal Realty Investment Trust 3,999 327 Plum Creek Timber Co. Inc. 9,195 325 * Arch Capital Group Ltd. 3,866 324 * Leucadia National Corp. 13,500 319 Digital Realty Trust Inc. 5,143 317 Jones Lang LaSalle Inc. 3,612 312 Torchmark Corp. 5,740 305 Zions Bancorporation 13,887 297 Allstate Corp. 9,400 297 Assurant Inc. 7,200 293 * Markel Corp. 830 286 Allied World Assurance Co. Holdings Ltd. 5,048 286 Reinsurance Group of America Inc. Class A 5,872 284 Moody's Corp. 11,300 282 BlackRock Inc. 1,622 276 Alexandria Real Estate Equities Inc. 3,900 273 Marshall & Ilsley Corp. 38,700 272 RenaissanceRe Holdings Ltd. 4,532 272 Lazard Ltd. Class A 7,700 270 * TD Ameritrade Holding Corp. 16,661 269 Regions Financial Corp. 36,100 262 East West Bancorp Inc. 16,100 262 Douglas Emmett Inc. 14,929 261 Janus Capital Group Inc. 23,600 258 * First Horizon National Corp. 22,646 258 Apartment Investment & Management Co. 12,073 258 HCC Insurance Holdings Inc. 9,864 257 Vornado Realty Trust 3,000 257 * Genworth Financial Inc. Class A 20,900 255 SEI Investments Co. 12,147 247 * St. Joe Co. 9,900 246 Associated Banc-Corp 18,600 245 Developers Diversified Realty Corp. 21,800 245 Hospitality Properties Trust 10,810 241 Brown & Brown Inc. 11,800 238 * NASDAQ OMX Group Inc. 12,200 237 Hanover Insurance Group Inc. 5,014 236 Raymond James Financial Inc. 9,250 234 American Financial Group Inc. 7,650 234 * Forest City Enterprises Inc. Class A 18,171 233 * Alleghany Corp. 760 230 * MBIA Inc. 22,375 225 Commerce Bancshares Inc. 5,689 214 * MSCI Inc. Class A 6,400 213 Wesco Financial Corp. 590 211 Jefferies Group Inc. 9,300 211 WR Berkley Corp. 7,203 195 StanCorp Financial Group Inc. 5,000 190 * GLG Partners Inc. 41,857 188 BOK Financial Corp. 4,040 182 First Citizens BancShares Inc. Class A 946 175 Assured Guaranty Ltd. 10,100 173 Washington Federal Inc. 11,100 169 TFS Financial Corp. 15,600 143 Comerica Inc. 3,800 141 BB&T Corp. 5,800 140 Wilmington Trust Corp. 14,600 131 CME Group Inc. 499 130 Cullen/Frost Bankers Inc. 2,400 129 White Mountains Insurance Group Ltd. 320 99 Chubb Corp. 1,400 80 People's United Financial Inc. 5,900 77 Ameriprise Financial Inc. 1,180 56 AMB Property Corp. 2,000 53 ACE Ltd. 900 52 AON Corp. 600 24 BancorpSouth Inc. 1,400 20 Taubman Centers Inc. 400 18 Health Care (5.8%) Johnson & Johnson 82,587 5,117 Pfizer Inc. 210,289 3,611 Merck & Co. Inc. 78,521 2,890 Abbott Laboratories 35,300 1,844 * Amgen Inc. 31,252 1,722 UnitedHealth Group Inc. 38,214 1,342 * Gilead Sciences Inc. 30,350 1,081 * Celgene Corp. 16,762 966 * Express Scripts Inc. 19,268 938 * WellPoint Inc. 15,426 874 Bristol-Myers Squibb Co. 31,895 865 * Medco Health Solutions Inc. 16,245 846 Medtronic Inc. 23,200 779 Allergan Inc. 11,699 778 * Genzyme Corp. 10,687 757 * Thermo Fisher Scientific Inc. 15,575 746 McKesson Corp. 10,832 669 Stryker Corp. 12,549 628 Baxter International Inc. 12,800 611 Eli Lilly & Co. 16,300 595 * Biogen Idec Inc. 10,610 595 Aetna Inc. 18,640 589 * St. Jude Medical Inc. 14,185 558 Cardinal Health Inc. 15,145 500 * Zimmer Holdings Inc. 9,270 485 CIGNA Corp. 13,423 480 * Hospira Inc. 8,060 460 * Forest Laboratories Inc. 14,709 455 AmerisourceBergen Corp. Class A 14,505 445 Quest Diagnostics Inc. 8,245 416 * Laboratory Corp. of America Holdings 5,291 415 CR Bard Inc. 5,004 407 * Life Technologies Corp. 8,522 398 * DaVita Inc. 5,600 387 * Waters Corp. 5,218 369 * Mylan Inc. 18,556 349 Becton Dickinson and Co. 4,684 347 Perrigo Co. 5,308 341 * Endo Pharmaceuticals Holdings Inc. 10,192 339 DENTSPLY International Inc. 10,328 330 * Mettler-Toledo International Inc. 2,500 311 Universal Health Services Inc. Class B 7,829 304 * Watson Pharmaceuticals Inc. 7,096 300 Omnicare Inc. 12,300 294 * Vertex Pharmaceuticals Inc. 8,400 290 PerkinElmer Inc. 11,400 264 Cooper Cos. Inc. 5,684 263 Techne Corp. 4,200 259 * King Pharmaceuticals Inc. 25,464 254 Pharmaceutical Product Development Inc. 10,100 250 * Tenet Healthcare Corp. 50,600 239 Beckman Coulter Inc. 4,774 233 * Health Management Associates Inc. Class A 28,600 219 * CareFusion Corp. 8,395 209 * Intuitive Surgical Inc. 720 204 Hill-Rom Holdings Inc. 5,600 201 Patterson Cos. Inc. 6,600 189 Covidien PLC 3,000 121 * Cephalon Inc. 200 12 Industrials (5.4%) General Electric Co. 302,409 4,914 United Technologies Corp. 24,876 1,772 3M Co. 16,900 1,465 Union Pacific Corp. 16,818 1,376 Boeing Co. 15,820 1,053 FedEx Corp. 11,576 990 United Parcel Service Inc. Class B 13,600 907 Caterpillar Inc. 11,200 881 Danaher Corp. 20,079 815 CSX Corp. 13,800 763 Precision Castparts Corp. 5,752 733 Cummins Inc. 8,021 727 Raytheon Co. 14,149 647 Emerson Electric Co. 12,100 637 CH Robinson Worldwide Inc. 7,811 546 Ingersoll-Rand PLC 14,700 525 Expeditors International of Washington Inc. 10,728 496 Honeywell International Inc. 10,900 479 Southwest Airlines Co. 36,067 471 Fluor Corp. 9,058 449 Republic Services Inc. Class A 14,110 430 ITT Corp. 8,739 409 WW Grainger Inc. 3,332 397 L-3 Communications Holdings Inc. 5,389 389 Flowserve Corp. 3,434 376 PACCAR Inc. 7,800 376 Rockwell Collins Inc. 6,400 373 Roper Industries Inc. 5,676 370 Fastenal Co. 6,865 365 Northrop Grumman Corp. 5,918 359 Textron Inc. 17,319 356 AMETEK Inc. 7,296 349 Bucyrus International Inc. Class A 5,016 348 * Stericycle Inc. 4,995 347 Deere & Co. 4,900 342 * Jacobs Engineering Group Inc. 8,207 318 Equifax Inc. 9,900 309 * AGCO Corp. 7,724 301 Joy Global Inc. 4,200 295 KBR Inc. 11,904 293 TransDigm Group Inc. 4,600 285 * WABCO Holdings Inc. 6,715 282 * Chicago Bridge & Iron Co. NV 11,500 281 Donaldson Co. Inc. 5,956 281 * BE Aerospace Inc. 9,200 279 Gardner Denver Inc. 5,177 278 Manpower Inc. 5,250 274 SPX Corp. 4,299 272 IDEX Corp. 7,630 271 Iron Mountain Inc. 12,046 269 JB Hunt Transport Services Inc. 7,744 269 * Alliant Techsystems Inc. 3,544 267 * Quanta Services Inc. 13,955 266 Wabtec Corp. 5,500 263 * Terex Corp. 11,184 256 * Thomas & Betts Corp. 6,200 254 Dun & Bradstreet Corp. 3,400 252 * URS Corp. 6,559 249 UTi Worldwide Inc. 15,458 249 Manitowoc Co. Inc. 20,444 248 Copa Holdings SA Class A 4,493 242 * Navistar International Corp. 5,550 242 * Shaw Group Inc. 7,200 242 * WESCO International Inc. 6,145 241 * Aecom Technology Corp. 9,800 238 Pentair Inc. 6,800 229 * Spirit Aerosystems Holdings Inc. Class A 11,400 227 Covanta Holding Corp. 14,400 227 * Armstrong World Industries Inc. 5,403 224 Landstar System Inc. 5,788 224 Toro Co. 3,959 223 Towers Watson & Co. Class A 4,500 221 Lockheed Martin Corp. 3,103 221 General Dynamics Corp. 3,491 219 * Oshkosh Corp. 7,900 217 Con-way Inc. 7,000 217 Robert Half International Inc. 8,200 213 Lennox International Inc. 5,100 213 Valmont Industries Inc. 2,711 196 * USG Corp. 13,300 175 Illinois Tool Works Inc. 3,700 174 * Babcock & Wilcox Co. 7,232 154 Norfolk Southern Corp. 2,300 137 Cintas Corp. 4,550 125 MSC Industrial Direct Co. Class A 2,100 113 Tyco International Ltd. 2,600 96 Ryder System Inc. 1,400 60 Pall Corp. 400 17 Information Technology (9.1%) * Apple Inc. 27,296 7,745 Microsoft Corp. 214,456 5,252 International Business Machines Corp. 35,997 4,829 * Google Inc. Class A 7,537 3,963 * Cisco Systems Inc. 172,308 3,774 Oracle Corp. 119,885 3,219 Hewlett-Packard Co. 71,930 3,026 Intel Corp. 150,400 2,892 QUALCOMM Inc. 50,200 2,265 * EMC Corp. 68,090 1,383 Visa Inc. Class A 15,987 1,187 Texas Instruments Inc. 42,946 1,166 * eBay Inc. 41,962 1,024 Corning Inc. 54,167 990 Mastercard Inc. Class A 3,694 827 * Dell Inc. 61,135 792 * Cognizant Technology Solutions Corp. Class A 11,977 772 * Motorola Inc. 90,429 771 * Yahoo! Inc. 52,174 739 * NetApp Inc. 14,071 701 Broadcom Corp. Class A 19,743 699 * Juniper Networks Inc. 21,200 643 Applied Materials Inc. 53,080 620 * Citrix Systems Inc. 8,328 568 * Adobe Systems Inc. 21,444 561 * Salesforce.com Inc. 5,003 559 * Intuit Inc. 12,638 554 Western Union Co. 30,514 539 * Symantec Corp. 34,939 530 * Agilent Technologies Inc. 15,144 505 Altera Corp. 15,570 470 Analog Devices Inc. 14,634 459 Amphenol Corp. Class A 9,232 452 * Fiserv Inc. 8,147 439 * First Solar Inc. 2,971 438 CA Inc. 20,140 425 Fidelity National Information Services Inc. 15,021 408 * Autodesk Inc. 12,708 406 * BMC Software Inc. 9,983 404 * Teradata Corp. 10,336 399 Xilinx Inc. 14,717 392 KLA-Tencor Corp. 10,992 387 Computer Sciences Corp. 8,200 377 Activision Blizzard Inc. 31,000 335 * Lam Research Corp. 7,700 322 Factset Research Systems Inc. 3,765 305 * SAIC Inc. 18,906 302 Solera Holdings Inc. 6,600 291 Global Payments Inc. 6,760 290 Accenture PLC Class A 6,800 289 Xerox Corp. 26,155 271 * Atmel Corp. 33,600 267 Tellabs Inc. 35,248 263 Lender Processing Services Inc. 7,800 259 DST Systems Inc. 5,550 249 National Semiconductor Corp. 18,971 242 * Marvell Technology Group Ltd. 12,600 221 * Avnet Inc. 8,100 219 * NVIDIA Corp. 17,900 209 * Lexmark International Inc. Class A 4,500 201 * Fairchild Semiconductor International Inc. Class A 20,625 194 * Ingram Micro Inc. 11,000 186 AVX Corp. 13,300 184 * Cadence Design Systems Inc. 23,600 180 Automatic Data Processing Inc. 2,274 96 Harris Corp. 2,100 93 * LSI Corp. 14,400 66 * AOL Inc. 2,345 58 * McAfee Inc. 1,200 57 * Tech Data Corp. 1,400 56 National Instruments Corp. 1,200 39 * Convergys Corp. 3,100 32 * Arrow Electronics Inc. 700 19 * VeriSign Inc. 400 13 * NCR Corp. 336 5 Materials (2.0%) Freeport-McMoRan Copper & Gold Inc. 14,697 1,255 Newmont Mining Corp. 16,554 1,040 Monsanto Co. 16,208 777 EI du Pont de Nemours & Co. 14,900 665 Ecolab Inc. 10,800 548 Dow Chemical Co. 17,400 478 Mosaic Co. 7,948 467 International Paper Co. 18,943 412 Sigma-Aldrich Corp. 6,633 400 CF Industries Holdings Inc. 4,011 383 United States Steel Corp. 8,500 373 Weyerhaeuser Co. 22,357 352 Celanese Corp. Class A 10,807 347 Airgas Inc. 5,043 343 * Crown Holdings Inc. 11,641 334 Ball Corp. 5,659 333 * Pactiv Corp. 9,955 328 FMC Corp. 4,759 326 Walter Energy Inc. 3,800 309 Sherwin-Williams Co. 4,100 308 Praxair Inc. 3,400 307 * Owens-Illinois Inc. 10,800 303 Nucor Corp. 7,400 283 Nalco Holding Co. 11,149 281 Cytec Industries Inc. 4,933 278 Sealed Air Corp. 11,800 265 Scotts Miracle-Gro Co. Class A 5,042 261 Reliance Steel & Aluminum Co. 6,200 257 Cliffs Natural Resources Inc. 4,000 256 Ashland Inc. 5,198 253 Schnitzer Steel Industries Inc. 4,779 231 * Intrepid Potash Inc. 8,503 222 Royal Gold Inc. 4,200 209 * Titanium Metals Corp. 9,700 194 Martin Marietta Materials Inc. 2,286 176 Steel Dynamics Inc. 9,800 138 Albemarle Corp. 2,000 94 Air Products & Chemicals Inc. 500 41 Vulcan Materials Co. 334 12 Telecommunication Services (1.5%) AT&T Inc. 157,766 4,512 Verizon Communications Inc. 67,900 2,213 * American Tower Corp. Class A 15,649 802 * Crown Castle International Corp. 12,967 573 * Sprint Nextel Corp. 122,135 565 * NII Holdings Inc. 9,651 397 * SBA Communications Corp. Class A 8,118 327 * Clearwire Corp. Class A 29,147 236 * MetroPCS Communications Inc. 20,300 212 * United States Cellular Corp. 4,415 203 Telephone & Data Systems Inc. 5,063 166 Frontier Communications Corp. 16,298 133 Telephone & Data Systems Inc. - Special Common Shares 3,000 85 * tw telecom inc Class A 3,500 65 Utilities (1.8%) NextEra Energy Inc. 15,197 827 Dominion Resources Inc. 17,908 782 PG&E Corp. 14,635 665 Exelon Corp. 14,000 596 Sempra Energy 11,028 593 Entergy Corp. 7,700 589 Edison International 14,600 502 Xcel Energy Inc. 21,000 482 * AES Corp. 37,300 423 Southern Co. 11,000 410 Wisconsin Energy Corp. 6,825 395 Constellation Energy Group Inc. 11,300 364 Northeast Utilities 11,500 340 Allegheny Energy Inc. 13,311 326 NSTAR 8,242 324 CMS Energy Corp. 17,403 314 * NRG Energy Inc. 14,924 311 National Fuel Gas Co. 5,866 304 MDU Resources Group Inc. 14,804 295 Alliant Energy Corp. 8,100 294 ITC Holdings Corp. 4,713 293 UGI Corp. 10,100 289 * Calpine Corp. 23,010 287 American Water Works Co. Inc. 12,300 286 Aqua America Inc. 13,200 269 Energen Corp. 5,830 267 NV Energy Inc. 20,104 264 DPL Inc. 7,800 204 Duke Energy Corp. 10,892 193 Ormat Technologies Inc. 6,600 193 * RRI Energy Inc. 53,214 189 Public Service Enterprise Group Inc. 5,564 184 Questar Corp. 8,757 154 Great Plains Energy Inc. 7,800 147 * Mirant Corp. 10,652 106 PPL Corp. 3,300 90 American Electric Power Co. Inc. 400 15 OGE Energy Corp. 300 12 Total Common Stocks (Cost $235,211) Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (50.3%) Alabama (0.2%) Alabama Public School & College Auth. 5.000% 12/1/21 500 569 Alabama Public School & College Auth. 5.000% 12/1/22 500 565 Alaska (0.2%) Matanuska-Susitna Borough AK GO 5.500% 3/1/12 (14) 1,160 1,205 Arizona (1.5%) Arizona COP 5.000% 10/1/18 (4) 500 576 Arizona Health Fac. Auth. Rev. (Banner Health) 5.000% 1/1/25 500 526 Arizona School Fac. Board Rev. (State School Improvement) 5.750% 7/1/14 (2)(Prere.) 500 594 Arizona School Fac. Board Rev. COP 5.500% 9/1/23 500 561 Arizona Transp. Board Excise Tax Rev. 5.000% 7/1/25 500 561 Arizona Transp. Board Highway Rev. 5.250% 7/1/12 (Prere.) 1,965 2,131 Arizona Transp. Board Highway Rev. 5.250% 7/1/17 2,215 2,376 Glendale AZ IDA (Midwestern Univ.) 5.000% 5/15/30 275 286 Mesa AZ Util. System Rev. 5.000% 7/1/14 (14)(Prere.) 500 580 Phoenix AZ Civic Improvement Corp. Airport (Light Rail Project) 5.000% 7/1/19 (2) 780 857 Phoenix AZ Civic Improvement Corp. Water System Rev. 5.000% 7/1/21 (14) 500 568 Salt River Project Arizona Agricultural Improvement & Power Dist. Rev. 5.000% 1/1/28 750 838 Salt Verde Arizona Financial Project Rev. 5.250% 12/1/24 500 504 California (5.4%) Bay Area CA Infrastructure Financing Auth. Rev. 5.000% 8/1/17 (14) 500 529 Bay Area Toll Auth. CA Toll Bridge Rev. 5.000% 4/1/25 500 558 California Dept. of Water Resources Water System Rev. (Central Valley) 5.000% 12/1/28 500 555 California GO 5.250% 10/1/13 (14) 500 559 California GO 5.000% 11/1/13 500 557 California GO 5.000% 6/1/15 500 563 California GO 6.000% 2/1/16 500 595 California GO 5.000% 3/1/17 500 577 California GO 5.000% 4/1/17 500 577 California GO 5.500% 4/1/18 1,000 1,184 California GO 6.000% 4/1/18 500 608 California GO 5.000% 9/1/18 500 571 California GO 5.000% 11/1/18 (14) 500 568 California GO 5.000% 6/1/19 (14) 500 558 California GO 5.000% 10/1/21 250 277 California GO 5.000% 6/1/25 495 525 California GO 5.500% 3/1/26 500 545 California GO 4.500% 8/1/28 (2) 485 476 California GO 5.750% 4/1/29 500 555 California GO 5.000% 9/1/29 (2) 500 517 California GO 5.250% 3/1/30 500 530 California Health Fac. Financing Auth. Rev. (Catholic Healthcare West) PUT 5.000% 7/1/14 500 566 California Infrastructure & Econ. Dev. Bank Rev. (Bay Area Toll) 5.000% 1/1/28 (3)(Prere.) 500 629 California Public Works Board Lease Rev. (Dept. of Corrections) 5.000% 9/1/11 (2) 1,535 1,540 California State Dept. of Water Resources Power Supply Rev. 5.500% 5/1/14 (2) 3,000 3,246 California State Dept. of Water Resources Power Supply Rev. 5.000% 5/1/17 500 591 California State Dept. of Water Resources Power Supply Rev. 5.000% 5/1/19 500 593 California State Dept. of Water Resources Power Supply Rev. 5.000% 5/1/20 575 685 California State Econ. Recovery Bonds 5.000% 7/1/14 (Prere.) 205 237 California State Econ. Recovery Bonds 5.000% 7/1/15 295 333 California State Econ. Recovery Bonds 5.000% 7/1/18 500 592 California State Econ. Recovery Bonds 5.000% 7/1/19 500 594 California State Econ. Recovery Bonds 5.000% 7/1/20 500 585 California State Econ. Recovery Bonds 5.250% 7/1/21 825 973 California State Econ. Recovery Bonds 5.000% 7/1/22 500 549 California State Univ. Rev. Systemwide 5.750% 11/1/27 500 574 California Statewide Communities Dev. Auth. Rev. 5.000% 6/15/13 500 548 California Statewide Communities Dev. Auth. Rev. (Kaiser Permanente) 5.000% 4/1/19 500 563 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 995 887 Los Angeles CA Community College Dist. GO 5.000% 8/1/27 500 550 Los Angeles CA Dept. of Airports International Airport Rev. 5.000% 5/15/27 500 553 Los Angeles CA Dept. of Water & Power Rev. 5.000% 7/1/24 500 572 Los Angeles CA GO 5.000% 9/1/20 (14) 500 560 Los Angeles CA USD GO 5.000% 7/1/21 (4) 1,825 2,053 Los Angeles CA USD GO 5.000% 7/1/26 500 550 Los Angeles CA USD GO 5.000% 7/1/29 500 537 Los Angeles CA Wastewater System Rev. 5.000% 6/1/29 500 545 Roseville CA Natural Gas Financing Auth. 5.000% 2/15/12 500 520 Sacramento CA Muni. Util. Dist. Rev. 5.000% 8/15/27 (4) 500 549 Sacramento County CA Airport Rev. 5.625% 7/1/29 500 544 San Diego CA Public Fac. Financing Auth. Sewer Rev. 5.000% 5/15/28 500 553 San Diego CA USD GO 0.000% 7/1/27 500 206 San Diego CA USD GO 5.500% 7/1/27 (4) 500 602 San Diego CA USD GO 0.000% 7/1/28 500 192 San Diego CA USD GO 0.000% 7/1/29 500 178 San Francisco CA City & County International Airport Rev. 5.250% 5/1/22 500 571 San Jose CA Redev. Agency 6.500% 8/1/28 700 776 Univ. of California Rev. 5.000% 5/15/21 500 553 Univ. of California Rev. 5.000% 5/15/25 500 564 Univ. of California Rev. 5.000% 5/15/27 (14) 500 541 Colorado (1.0%) Colorado Dept. of Transp. Rev. RAN 5.250% 12/15/13 (2)(Prere.) 3,750 4,297 Denver CO City & County Airport Rev. 5.000% 11/15/26 430 471 Denver CO City & County School Dist. 5.500% 12/1/23 (14) 500 644 E-470 Public Highway Auth. Colorado Rev. 5.250% 9/1/18 (14) 1,500 1,612 Connecticut (0.8%) Connecticut GO 5.500% 12/15/13 3,000 3,447 Connecticut GO 5.000% 1/1/14 500 566 Connecticut GO 5.000% 2/15/23 500 582 Connecticut Special Tax Obligation Rev. (Transp. Infrastructure) 6.500% 10/1/12 500 557 Connecticut Special Tax Obligation Rev. (Transp. Infrastructure) 5.000% 11/1/25 500 568 Delaware (0.1%) Delaware Transp. Auth. Transp. System Rev. 5.000% 7/1/19 500 606 District of Columbia (0.2%) District of Columbia GO 5.000% 6/1/21 (4) 500 566 District of Columbia Income Tax Rev. 5.250% 12/1/27 500 576 Florida (2.0%) Citizens Property Insurance Corp. Florida (High Risk Account) 5.000% 6/1/15 1,000 1,072 Citizens Property Insurance Corp. Florida (High Risk Account) 5.250% 6/1/17 435 466 Citizens Property Insurance Corp. Florida (High Risk Account) 5.500% 6/1/17 500 545 Florida Board of Educ. Capital Outlay 5.000% 1/1/14 500 563 Florida Board of Educ. Public Educ. Capital Outlay 5.000% 6/1/22 500 582 Florida Board of Educ. Public Educ. Capital Outlay 5.000% 6/1/24 500 562 Florida Board of Educ. Rev. (Lottery Rev.) 5.000% 7/1/16 (2) 500 575 Florida Board of Educ. Rev. (Lottery Rev.) 5.000% 7/1/18 500 590 Florida Hurricane Catastrophe Fund Finance Corp. Rev. 5.000% 7/1/12 3,565 3,757 Florida Turnpike Auth. Rev. 5.000% 7/1/19 500 588 Hillsborough County FL School Board COP (Master Lease Program) VRDO 0.280% 10/1/10 (14)LOC 500 500 Miami-Dade County FL Aviation - Miami International Airport 4.875% 10/1/24 500 531 Miami-Dade County FL Aviation - Miami International Airport 5.000% 10/1/30 585 605 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 500 525 Miami-Dade County FL Water & Sewer Rev. 5.000% 10/1/26 (14) 500 537 Orange County FL Health Fac. Auth. Rev. (Nemours Foundation Project) 5.000% 1/1/19 500 574 Orlando & Orange County FL Expressway Auth. 5.000% 7/1/30 500 530 Orlando FL Util. Comm. Water & Electric Rev. 5.250% 10/1/13 (ETM) 500 568 Orlando FL Util. Comm. Water & Electric Rev. 5.250% 10/1/14 (ETM) 500 586 Georgia (2.3%) Atlanta GA Airport Fac. Rev. 5.750% 1/1/13 (14) 3,370 3,417 Atlanta GA Water & Wastewater Rev. 5.750% 11/1/27 (4) 500 603 Georgia GO 5.000% 10/1/13 500 565 Georgia GO 5.000% 9/1/15 (Prere.) 500 593 Georgia GO 5.000% 4/1/16 500 595 Georgia GO 5.000% 5/1/16 500 596 Georgia GO 5.000% 7/1/16 500 597 Georgia GO 5.750% 8/1/17 500 627 Georgia GO 5.000% 7/1/22 500 594 Georgia GO 5.000% 5/1/25 500 583 Georgia Muni. Electric Power Auth. Rev. 6.250% 1/1/12 (14) 3,000 3,193 Georgia Road & Tollway Auth. Rev. 5.000% 6/1/17 500 595 Georgia Road & Tollway Auth. Rev. GAN 5.000% 6/1/14 500 572 Gwinnett County GA School Dist. GO 5.000% 2/1/28 500 597 Main Street Natural Gas Inc. Georgia Gas Project Rev. 5.000% 3/15/16 590 634 Main Street Natural Gas Inc. Georgia Gas Project Rev. 5.000% 3/15/21 500 512 Metro. Atlanta GA Rapid Transp. Auth. Georgia Sales Tax Rev. 5.250% 7/1/26 (14) 500 610 Milledgeville-Baldwin County GA Dev. Auth. Rev. (Georgia College and State Univ. Foundation) 5.625% 9/1/14 (Prere.) 500 597 Hawaii (0.7%) Hawaii GO 5.875% 10/1/10 (14)(Prere.) 1,870 1,870 Hawaii GO 5.000% 4/1/19 (2) 500 576 Hawaii GO 5.000% 3/1/26 (4) 500 563 Hawaii GO 5.000% 6/1/29 500 557 Hawaii Pacific Health Rev. 5.000% 7/1/19 575 603 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 576 Univ. of Hawaii Rev. 5.000% 10/1/27 500 554 Illinois (1.5%) Chicago IL (City Colleges Improvement) GO 0.000% 1/1/12 (14) 2,380 2,334 Chicago IL Board of Educ. GO 5.250% 12/1/24 (4) 500 554 Chicago IL Board of Educ. GO 5.250% 12/1/26 (4) 500 549 Chicago IL GO 5.500% 1/1/17 (4) 500 589 Chicago IL GO 5.000% 1/1/19 (2) 500 558 Chicago IL O'Hare International Airport Rev. 5.000% 1/1/24 (4) 500 543 Chicago IL O'Hare International Airport Rev. 5.250% 1/1/24 (14) 500 533 Cook County IL GO 5.000% 11/15/21 500 568 Illinois Finance Auth. Rev. (Univ. of Chicago) VRDO 0.240% 10/7/10 1,200 1,200 Illinois GO 5.000% 1/1/18 500 556 Illinois GO 5.000% 1/1/21 (4) 500 550 Illinois GO 5.000% 6/1/26 500 521 Illinois Regional Transp. Auth. Rev. 6.250% 7/1/23 (4) 500 627 Illinois State Tollway Highway Auth. Toll Highway Rev. 5.000% 1/1/25 (4) 500 538 Metro. Pier & Exposition Auth. Illinois Dedicated Sales Tax Rev. 0.000% 6/15/19 (14) 1,000 695 Indiana (0.4%) Indiana Finance Auth. Rev. 5.000% 2/1/18 500 600 Indiana Health Fac. Auth. Finance Auth. Rev. (Clarian Health Obligation Group) 5.000% 2/15/25 290 296 Indiana Muni. Power Agency Rev. 5.250% 1/1/15 (14) 500 538 Indiana Office Building Comm. Fac. Rev. (New Castle Correctional Fac.) 5.250% 7/1/19 (14) 500 583 Indiana Transp. Finance Auth. Highway Rev. 5.000% 12/1/12 (14) 500 548 Iowa (0.0%) Iowa State Special Obligation (Ijobs Program) 5.000% 6/1/24 220 250 Kansas (0.5%) Kansas Dept. of Transp. Highway Rev. 5.000% 9/1/22 500 583 Leavenworth County KS USD 4.500% 9/1/19 (12) 500 577 Univ. of Kansas Hosp. Auth. Health System 5.000% 9/1/16 1,250 1,413 Univ. of Kansas Hosp. Auth. Health System 5.000% 9/1/17 1,000 1,116 Kentucky (0.2%) Kentucky Property & Building Comm. Rev. 5.375% 11/1/23 500 568 Kentucky Property & Building Comm. Rev. 5.000% 11/1/26 (4) 500 554 Louisiana (0.5%) Jefferson Parish LA (Environmental Fac. & Community Dev. Auth.) 5.000% 4/1/18 405 464 Louisiana GO 5.000% 5/1/18 (4) 500 574 Louisiana GO 5.000% 5/1/23 (4) 500 553 Louisiana Public Fac. Auth. Rev. (Ochsner Clinic) 5.000% 5/15/16 1,260 1,354 Louisiana State Citizens Property Insurance Corp. Assessment Rev. 5.000% 6/1/22 (2) 500 509 Maine (0.1%) Portland ME Airport Rev. GO 5.000% 1/1/20 (4) 500 565 Maryland (0.8%) Maryland Capital Improvement State & Local Fac. Rev. 5.250% 3/1/17 500 608 Maryland Dept. of Transp. 5.000% 2/15/18 500 600 Maryland GO 5.000% 8/1/15 (Prere.) 500 594 Maryland GO 5.000% 7/15/17 500 604 Maryland GO 5.000% 11/1/19 500 614 Maryland State & Local Fac. Rev. 5.000% 8/1/15 500 590 Maryland Transp. Auth. Rev. 5.000% 7/1/15 (4) 750 854 Maryland Transp. Auth. Rev. 5.250% 3/1/20 500 609 Maryland Transp. Auth. Rev. 5.000% 7/1/22 500 589 Massachusetts (2.5%) Massachusetts Bay Transp. Auth. Rev. 5.500% 7/1/26 (14) 1,500 1,901 Massachusetts Dept. of Transp. Metro Highway System Rev. 5.000% 1/1/23 500 562 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,289 Massachusetts GO 5.500% 10/1/18 500 617 Massachusetts GO 5.500% 10/1/20 500 625 Massachusetts GO 5.250% 8/1/23 500 617 Massachusetts GO 5.000% 3/1/25 1,000 1,142 Massachusetts GO 5.000% 3/1/26 1,000 1,135 Massachusetts Health & Educ. Fac. Auth. Rev. (Caritas Christi Obligated Group) 6.500% 7/1/12 975 1,001 Massachusetts Health & Educ. Fac. Auth. Rev. (Harvard Univ.) 5.000% 12/15/28 500 575 Massachusetts Health & Educ. Fac. Auth. Rev. (Harvard Univ.) VRDO 0.200% 10/7/10 550 550 Massachusetts Health & Educ. Fac. Auth. Rev. (MIT) 5.250% 7/1/28 500 636 Massachusetts Health & Educ. Fac. Auth. Rev. (Partners Healthcare System) VRDO 0.260% 10/1/10 2,500 2,500 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.000% 5/15/19 500 600 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.000% 8/15/27 (14) 500 545 Massachusetts Special Obligation Dedicated Tax Rev. 5.500% 1/1/26 (14) 500 596 Massachusetts Water Pollution Abatement Trust 5.250% 8/1/21 500 625 Massachusetts Water Resources Auth. Rev. 5.000% 8/1/25 895 1,040 Michigan (1.8%) Detroit MI City School Dist. GO 5.250% 5/1/28 (4) 500 548 Mason MI Public School Dist. (School Building & Site) GO 5.250% 5/1/17 (4) 1,850 2,063 Michigan Building Auth. Rev. 5.000% 10/15/20 (4) 500 568 Michigan GO 5.000% 9/15/14 (4) 500 565 Michigan GO 5.000% 5/1/18 500 581 Michigan GO 5.500% 11/1/25 595 682 Michigan Hosp. Finance Auth. Rev. (Ascension Health) PUT 5.000% 11/1/12 4,735 5,125 Michigan Muni. Bond Auth. Rev. (Clean Water Revolving Fund) 5.875% 10/1/10 (Prere.) 2,110 2,131 Michigan Trunk Line Rev. 5.000% 11/1/21 500 572 Minnesota (0.6%) Chisago Lakes Minnesota Independent School District GO 5.000% 2/1/15 (4) 500 579 Minnesota GO 5.000% 6/1/13 500 558 Minnesota GO 5.000% 11/1/14 500 581 Minnesota GO 5.000% 8/1/19 500 611 Minnesota GO 5.000% 8/1/21 500 597 Southern Minnesota Muni. Power Agency Power Supply System Rev. 5.250% 1/1/30 500 543 Univ. of Minnesota Rev. 5.000% 8/1/19 500 602 Mississippi (0.1%) Mississippi GO 5.500% 12/1/18 750 930 Missouri (0.8%) Curators of the Univ. of Missouri System Fac. Rev. 5.000% 11/1/26 500 543 Kansas City MO Water Rev. 5.000% 12/1/18 (13) 500 598 Missouri Health & Educ. Fac. Auth. Health Fac. Rev. (St. Luke's Episcopal - Presbyterian Hosp.) 5.500% 12/1/15 (4) 2,965 3,057 Missouri Highways & Transp. Comm. Road Rev. 5.000% 5/1/17 500 598 Missouri Highways & Transp. Comm. Road Rev. 5.000% 5/1/23 500 582 Missouri Highways & Transp. Comm. Road Rev. 5.250% 5/1/23 350 402 Nevada (0.5%) Clark County NV GO 5.000% 12/1/29 500 538 Clark County NV Passenger Fac. Rev. (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 486 Clark County NV School Dist. GO 5.000% 6/15/18 1,690 1,960 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (14) 500 543 New Hampshire (0.1%) Manchester NH General Airport Rev. 5.000% 1/1/17 500 549 New Jersey (3.1%) Garden State Preservation Trust New Jersey 5.250% 11/1/13 (4)(Prere.) 875 997 Garden State Preservation Trust New Jersey 0.000% 11/1/21 (4) 500 341 Garden State Preservation Trust New Jersey 0.000% 11/1/22 (4) 500 325 New Jersey CTFS Partner Equipment Lease Purchase 5.000% 6/15/18 530 601 New Jersey CTFS Partner Equipment Lease Purchase 5.000% 6/15/19 500 561 New Jersey Econ. Dev. Auth. Rev. (Cigarette Tax) 5.750% 6/15/29 500 495 New Jersey Econ. Dev. Auth. Rev. (Motor Vehicle Comm.) 5.250% 7/1/26 (14) 500 562 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000% 9/1/13 (2)(Prere.) 500 562 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000% 9/1/13 (2)(Prere.) 500 562 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000% 9/1/14 500 565 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.250% 3/1/26 500 547 New Jersey Econ. Dev. Auth. Rev. (School Fac.) PUT 5.000% 9/1/14 (4) 500 561 New Jersey Econ. Dev. Auth. Rev. (Transp. Project) 5.000% 5/1/19 500 576 New Jersey GO 5.250% 7/15/15 (2) 500 580 New Jersey GO 5.250% 7/1/16 (14) 500 587 New Jersey GO 5.250% 7/15/18 (2) 500 593 New Jersey Higher Educ. Assistance Auth. Student Loan Rev. 5.250% 12/1/28 400 422 New Jersey Transp. Corp. COP 5.500% 9/15/11 (2) 3,000 3,116 New Jersey Transp. Corp. COP 5.000% 9/15/19 (4) 500 533 New Jersey Transp. Trust Fund Auth. Rev. 6.000% 12/15/11 (14)(Prere.) 1,440 1,539 New Jersey Transp. Trust Fund Auth. Rev. 6.000% 12/15/11 (14)(Prere.) 330 353 New Jersey Transp. Trust Fund Auth. Rev. 6.000% 12/15/11 (14)(Prere.) 625 668 New Jersey Transp. Trust Fund Auth. Rev. 5.250% 6/15/14 (3)(Prere.) 500 580 New Jersey Transp. Trust Fund Auth. Rev. 5.500% 12/15/20 (14) 2,500 2,950 New Jersey Transp. Trust Fund Auth. Rev. 0.000% 12/15/26 (2) 2,000 917 New Jersey Turnpike Auth. Rev. 5.000% 1/1/22 500 560 New Jersey Turnpike Auth. Rev. 5.500% 1/1/25 (2) 500 602 Tobacco Settlement Financing Corp. New Jersey Rev. 5.000% 6/1/18 500 506 New Mexico (0.2%) New Mexico Educ. Assistance Foundation Rev. 5.000% 12/1/19 500 582 New Mexico Finance Auth. Transp. Rev. 5.000% 6/15/13 (2) 500 557 New York (10.0%) Erie County NY GO 6.125% 1/15/11 (14) 610 619 Erie County NY IDA School Fac. Rev. (Buffalo City School Dist.) GO 5.000% 5/1/18 500 587 Erie County NY IDA School Fac. Rev. (Buffalo City School Dist.) GO 5.000% 5/1/19 500 589 Long Island NY Power Auth. Electric System Rev. 5.500% 12/1/11 (2) 3,000 3,176 Long Island NY Power Auth. Electric System Rev. 5.500% 12/1/12 (4)(ETM) 2,000 2,215 Long Island NY Power Auth. Electric System Rev. 5.000% 12/1/21 (14) 500 554 Long Island NY Power Auth. Electric System Rev. 5.000% 4/1/23 500 553 Metro. New York Transp. Auth. Rev. 5.250% 11/15/21 (14) 300 352 Metro. New York Transp. Auth. Rev. 5.000% 11/15/23 500 544 Metro. New York Transp. Auth. Rev. (Dedicated Petroleum Tax) 5.250% 11/15/24 500 582 Metro. New York Transp. Auth. Rev. (Service Contract) 5.500% 7/1/15 500 584 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/12 (14) 1,000 1,094 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/14 (14) 500 577 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/18 500 569 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/19 (14) 500 540 New York City NY GO 5.250% 8/1/11 500 521 New York City NY GO 5.500% 6/1/13 (Prere.) 500 566 New York City NY GO 5.250% 8/1/13 500 561 New York City NY GO 5.750% 8/1/13 500 544 New York City NY GO 5.750% 8/1/13 (2) 500 544 New York City NY GO 5.000% 1/1/14 500 563 New York City NY GO 5.250% 9/1/14 500 578 New York City NY GO 5.000% 8/1/16 500 586 New York City NY GO 5.000% 2/1/17 500 585 New York City NY GO 5.000% 9/1/17 500 570 New York City NY GO 5.000% 2/1/18 500 577 New York City NY GO 5.000% 8/1/19 500 573 New York City NY GO 5.250% 8/15/24 500 572 New York City NY GO 5.000% 8/1/25 905 986 New York City NY GO 5.000% 8/15/26 475 525 New York City NY GO 5.000% 5/15/28 480 531 New York City NY GO 5.000% 8/1/28 500 545 New York City NY GO 5.625% 4/1/29 840 961 New York City NY GO 5.000% 5/15/29 500 548 New York City NY GO VRDO 0.260% 10/1/10 (4) 200 200 New York City NY GO VRDO 0.230% 10/7/10 LOC 1,300 1,300 New York City NY Housing Dev. Corp. Multi- Family Rev. 5.000% 5/1/12 500 528 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.375% 6/15/17 500 540 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 0.000% 6/15/18 750 610 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.375% 6/15/19 500 538 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.000% 6/15/27 500 563 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.000% 6/15/29 500 545 New York City NY Sales Tax Asset Receivable Corp. 5.000% 10/15/24 (14) 500 556 New York City NY Sales Tax Asset Receivable Corp. 5.000% 10/15/26 (14) 500 548 New York City NY Transitional Finance Auth. Building Aid Rev. 5.250% 1/15/25 500 567 New York City NY Transitional Finance Auth. Rev. 5.250% 8/1/12 (2)(Prere.) 500 544 New York City NY Transitional Finance Auth. Rev. 5.375% 2/1/13 2,000 2,172 New York City NY Transitional Finance Auth. Rev. 5.250% 1/15/26 500 566 New York City NY Transitional Finance Auth. Rev. 5.125% 1/15/29 1,070 1,164 New York City NY Transitional Finance Auth. Rev. Future Tax 5.250% 2/1/13 (14)(Prere.) 65 72 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000% 11/1/18 500 586 New York City NY Transitional Finance Auth. Rev. Future Tax 5.250% 2/1/19 (14) 435 475 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000% 11/1/23 500 563 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000% 11/1/24 500 561 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000% 11/1/25 500 558 New York State Dormitory Auth. Rev. (Mental Health Svcs. Fac.) 5.000% 8/15/21 500 573 New York State Dormitory Auth. Rev. (New York Univ.) 6.000% 7/1/19 (14) 500 626 New York State Dormitory Auth. Rev. (Personal Income Tax) 5.000% 3/15/28 500 552 New York State Dormitory Auth. Rev. (Sloan- Kettering Cancer Center) 5.000% 7/1/30 500 530 New York State Dormitory Auth. Rev. (Supported Debt Court) 5.500% 5/15/24 (2) 500 603 New York State Dormitory Auth. Rev. (Supported Debt Court) 5.500% 5/15/27 (2) 500 601 New York State Dormitory Auth. Rev. Non State Supported Debt (Mount Sinai School of Medicine of New 5.000% 7/1/22 595 648 New York State Dormitory Auth. Rev. Non State Supported Debt (Mount Sinai School of Medicine of New 5.000% 7/1/23 500 542 New York State Dormitory Auth. Rev. Non State Supported Debt (Mount Sinai School of Medicine of New 5.000% 7/1/24 (14) 500 522 New York State Dormitory Auth. Rev. Non State Supported Debt (New York Law School) VRDO 0.240% 10/7/10 LOC 5,300 5,300 New York State Dormitory Auth. Rev. State Supported Debt 5.000% 7/1/22 500 566 New York State Environmental Fac. Corp. Rev. (Clean Water & Drinking Revolving Funds) 5.000% 6/15/22 500 564 New York State GO 4.500% 2/1/17 500 576 New York State GO 4.500% 2/1/18 500 578 New York State GO 4.500% 2/1/19 500 578 New York State Local Govt. Assistance Corp. 5.000% 4/1/21 500 588 New York State Thruway Auth. Rev. 5.000% 1/1/20 (14) 500 566 New York State Thruway Auth. Rev. 5.000% 1/1/21 (14) 490 550 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/13 500 553 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.250% 4/1/13 (2) 500 556 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.500% 4/1/14 (2) 475 508 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 574 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 561 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 549 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 544 New York State Thruway Auth. Rev. (Service Contract) 5.500% 4/1/14 4,000 4,270 New York State Urban Dev. Corp. Rev. 5.000% 1/1/15 500 573 New York State Urban Dev. Corp. Rev. 5.000% 12/15/18 500 600 New York State Urban Dev. Corp. Rev. (Personal Income Tax) 5.000% 12/15/25 1,500 1,677 New York State Urban Dev. Corp. Rev. (Personal Income Tax) GO 5.500% 3/15/22 (14) 2,030 2,556 New York State Urban Dev. Corp. Rev. (Service Contract) 5.000% 1/1/18 540 631 Port Auth. of New York & New Jersey Rev. 5.000% 7/15/26 500 566 Triborough Bridge & Tunnel Auth. New York Rev. 5.250% 11/15/15 500 593 Triborough Bridge & Tunnel Auth. New York Rev. 5.500% 11/15/19 (14) 500 613 Triborough Bridge & Tunnel Auth. New York Rev. 5.500% 11/15/21 (14) 500 622 Triborough Bridge & Tunnel Auth. New York Rev. 5.000% 11/15/25 500 562 North Carolina (0.9%) Mecklenburg County NC Public Fac. Corp. (Annual Appropriation) 5.000% 3/1/26 500 569 North Carolina Eastern Muni. Power Agency Rev. 5.125% 1/1/14 2,400 2,599 North Carolina Infrastructure Financial Corp. COP Capital Improvements 5.000% 2/1/21 (4) 2,000 2,263 North Carolina Muni. Power Agency Rev. 5.000% 1/1/30 500 531 Wake County NC GO 5.000% 1/1/26 500 574 Ohio (1.4%) American Muni. Power Ohio Inc. Rev. (Hydroelectric Projects) 5.250% 2/15/18 500 576 Buckeye OH Tobacco Settlement Financing Corp. Rev. 5.125% 6/1/24 1,930 1,651 Cincinnati OH City School Dist. Classroom Fac. Construction & Improvement 5.250% 12/1/26 (14) 500 612 Cleveland OH Public Power System Rev. 5.000% 11/15/20 (14) 500 547 Huber Heights OH City School Dist. 4.750% 12/1/26 500 542 Ohio Common Schools GO VRDO 0.230% 10/7/10 300 300 Ohio State Conservation Projects GO 5.000% 3/1/17 1,885 2,106 Ohio Water Dev. Auth. PCR 5.000% 6/1/17 3,000 3,423 Oregon (0.1%) Portland OR Sewer System Rev. 5.000% 6/15/22 (4) 500 575 Pennsylvania (1.1%) Chester County PA IDA Rev. (Archdiocese of Philadelphia) VRDO 0.290% 10/1/10 LOC 550 550 Commonwealth Financing Auth. Pennsylvania Rev. 5.000% 6/1/25 (14) 500 529 Pennsylvania Econ. Dev. Financing Auth. Fac. Rev. (Waste Management, Inc. Project) PUT 3.700% 5/1/15 750 762 Pennsylvania GO 5.000% 9/1/14 (4) 500 577 Pennsylvania GO 5.250% 7/1/15 500 592 Pennsylvania GO 5.375% 7/1/21 1,085 1,363 Pennsylvania GO 5.000% 4/15/28 500 562 Pennsylvania Turnpike Comm. Oil Franchise Tax Rev. 5.250% 12/1/11 (2)(ETM) 310 313 Pennsylvania Turnpike Comm. Rev. 5.000% 6/1/29 1,050 1,118 Philadelphia PA Muni. Auth. Rev. 6.375% 4/1/29 500 556 Philadelphia PA School Dist. GO 5.000% 8/1/20 (2) 500 535 Philadelphia PA Water & Waste Water Rev. 5.000% 8/1/22 (4) 560 633 Puerto Rico (1.9%) Puerto Rico Electric Power Auth. Rev. 5.250% 7/1/20 500 568 Puerto Rico Electric Power Auth. Rev. 5.000% 7/1/21 (14) 500 526 Puerto Rico Electric Power Auth. Rev. 5.500% 7/1/21 500 558 Puerto Rico Electric Power Auth. Rev. 5.250% 7/1/22 (14) 500 565 Puerto Rico Electric Power Auth. Rev. 5.000% 7/1/23 500 531 Puerto Rico GO 6.000% 7/1/27 (14) 500 550 Puerto Rico Highway & Transp. Auth. Rev. 5.250% 7/1/22 (3) 500 538 Puerto Rico Highway & Transp. Auth. Rev. 5.500% 7/1/25 500 553 Puerto Rico Infrastructure Financing Auth. Special Tax Rev. 5.500% 7/1/24 (2) 500 556 Puerto Rico Muni. Finance Agency 5.250% 8/1/22 (11) 500 539 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.250% 7/1/14 (3) 2,425 2,640 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.500% 7/1/18 (2) 500 549 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.250% 7/1/29 500 510 Puerto Rico Public Finance Corp. 6.000% 8/1/26 (4)(ETM) 3,000 4,068 Puerto Rico Sales Tax Financing Corp. Rev. 5.250% 8/1/27 500 538 South Carolina (0.7%) Charleston SC Educ. Excellence Financing Corp. Rev. (Charleston County School Dist.) 5.000% 12/1/19 500 570 Greenville County SC School Dist. GO 5.000% 12/1/27 500 542 Piedmont SC Muni. Power Agency Rev. 0.000% 1/1/24 (14) 1,600 853 South Carolina Jobs Econ. Dev. Auth. Hosp. Fac. Rev. (Palmetto Health) 5.250% 8/1/24 (4) 1,700 1,852 South Carolina Public Service Auth. Rev. 5.000% 1/1/29 500 555 South Carolina Transp. Infrastructure Rev. 5.250% 10/1/13 (2) 500 561 Tennessee (0.7%) Memphis TN Electric System Rev. 5.000% 12/1/17 500 596 Montgomery County TN Public Building Auth. Pooled Financial Rev. (Tennessee County Loan Pool) VRDO 0.320% 10/1/10 LOC 2,000 2,000 Shelby County TN GO 5.000% 4/1/19 500 604 Tennessee Energy Acquisition Corp. Gas Rev. 5.000% 9/1/16 500 524 Tennessee Energy Acquisition Corp. Gas Rev. 5.250% 9/1/17 500 529 Tennessee Energy Acquisition Corp. Gas Rev. 5.250% 9/1/18 500 528 Tennessee GO 5.000% 8/1/14 500 577 Texas (3.1%) Austin TX Combined Util. System Rev. 0.000% 5/15/18 (14) 1,000 794 Board of Regents of the Univ. of Texas System Rev. Financing System 5.000% 8/15/18 500 602 Central Texas Regional Mobility Auth. Rev. 5.750% 1/1/25 500 533 Cypress-Fairbanks TX Independent School Dist. Unlimited Tax Schoolhouse 5.000% 2/15/30 500 547 Dallas TX Area Rapid Transit Rev. 4.500% 12/1/27 500 532 Dallas TX GO 5.000% 2/15/15 500 580 Dallas TX Waterworks & Sewer System Rev. 5.000% 10/1/15 (2) 485 571 Harris County TX Cultural Educ. Fac. Finance Corp. Rev. (Methodist Hosp. System) VRDO 0.280% 10/1/10 400 400 Harris County TX GO 5.000% 8/15/27 500 554 Harris County TX Rev. 5.000% 10/1/23 500 581 Houston TX GO 5.000% 3/1/20 500 590 Houston TX Independent School Dist. GO 5.000% 7/15/15 (4) 500 585 Houston TX Util. System Rev. 5.125% 5/15/28 (14) 500 528 Houston TX Util. System Rev. 5.000% 11/15/28 (4) 500 551 North Texas Tollway Auth. Rev. 6.000% 1/1/20 500 581 North Texas Tollway Auth. Rev. 6.000% 1/1/25 500 562 North Texas Tollway Auth. Rev. 6.000% 1/1/28 250 281 SA Energy Acquisition Public Fac. Corp. Texas Gas Supply Rev. 5.250% 8/1/17 500 532 SA Energy Acquisition Public Fac. Corp. Texas Gas Supply Rev. 5.500% 8/1/19 500 538 San Antonio TX Electric & Gas Rev. 5.000% 2/1/21 905 1,029 San Antonio TX Electric & Gas System 5.000% 2/1/19 500 600 Southwest Texas Higher Educ. Auth. Inc. Rev. (Southern Methodist Univ.) 5.000% 10/1/16 (2) 260 308 Texas A & M Univ. Rev. Financing System 5.000% 5/15/26 500 571 Texas GO Public Finance Auth. 5.500% 10/1/12 500 524 Texas Muni. Gas Acquisition & Supply Corp. Rev. 6.250% 12/15/26 500 559 Texas Muni. Power Agency Rev. 0.000% 9/1/15 (14) 3,000 2,688 Texas State Transp. Comm. First Tier 4.750% 4/1/24 500 548 Texas State Transp. Comm. First Tier 5.000% 4/1/25 500 558 Texas State Transp. Comm. First Tier 5.000% 4/1/26 500 554 Texas Tech Univ. Rev. Refunding & Improvement 5.000% 2/15/28 500 554 Texas Water Finance Assistance GO 5.000% 8/1/24 500 571 Texas Water Finance Assistance GO 5.000% 8/1/25 500 569 Texas Water Finance Assistance GO 5.000% 8/1/26 500 565 Texas Water Finance Assistance GO 5.000% 8/1/27 500 562 Univ. of Texas Rev. Finance Systems 5.000% 8/15/21 500 605 Utah (0.1%) Utah GO 5.000% 7/1/16 500 598 Virgin Islands (0.1%) Virgin Islands Public Finance Auth. Rev. 5.000% 10/1/29 500 511 Virginia (0.5%) Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 606 Virginia Public Building Auth. Rev. 5.000% 8/1/24 1,090 1,252 Virginia Public School Auth. Rev. 5.000% 8/1/13 500 561 Virginia Public School Auth. Rev. 5.000% 8/1/19 500 607 Virginia Public School Auth. Rev. 5.000% 8/1/19 500 606 Washington (1.0%) Energy Northwest Washington Electric Refunding Rev. (Columbia Generating Station) 5.000% 7/1/20 500 604 Energy Northwest Washington Electric Refunding Rev. (Project No. 1) 5.250% 7/1/16 500 599 Energy Northwest Washington Electric Refunding Rev. (Project No. 1) 5.000% 7/1/17 500 597 Energy Northwest Washington Electric Refunding Rev. (Project No. 3) 5.000% 7/1/16 865 1,024 Port of Seattle WA Rev. 5.000% 3/1/20 (14) 665 722 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 553 Washington GO 5.700% 10/1/15 (4) 500 552 Washington GO 5.000% 2/1/16 500 588 Washington GO 0.000% 6/1/20 (14) 500 369 Washington GO 5.000% 8/1/20 500 595 Washington GO 5.000% 7/1/21 (4) 500 570 Wisconsin (0.6%) Wisconsin GO 5.750% 5/1/11 (Prere.) 1,340 1,383 Wisconsin GO 4.000% 9/1/15 970 1,080 Wisconsin GO 5.000% 5/1/22 1,060 1,220 Wisconsin GO 5.000% 5/1/23 500 571 Total Tax-Exempt Municipal Bonds (Cost $336,140) Total Investments (99.4%) (Cost $571,351) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) * Non-income-producing security. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. Tax-Managed Balanced Fund GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by Tax-Managed Balanced Fund independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 346,933 - - Tax-Exempt Municipal Bonds - 355,443 - Total 346,933 355,443 - C. At September 30, 2010, the cost of investment securities for tax purposes was $571,351,000. Net unrealized appreciation of investment securities for tax purposes was $131,025,000, consisting of unrealized gains of $140,570,000 on securities that had risen in value since their purchase and $9,545,000 in unrealized losses on securities that had fallen in value since their purchase. Tax-Managed Balanced Fund Vanguard Tax-Managed Small Cap Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (16.0%) Polaris Industries Inc. 137,793 8,970 * Deckers Outdoor Corp. 160,240 8,006 * Carter's Inc. 246,335 6,486 * Live Nation Entertainment Inc. 617,455 6,101 Wolverine World Wide Inc. 202,176 5,865 * Coinstar Inc. 135,664 5,832 Brunswick Corp. 367,299 5,590 Hillenbrand Inc. 258,094 5,552 * Childrens Place Retail Stores Inc. 112,837 5,503 * Capella Education Co. 68,852 5,344 * Iconix Brand Group Inc. 302,617 5,296 Men's Wearhouse Inc. 219,596 5,224 * Jo-Ann Stores Inc. 111,938 4,987 Cracker Barrel Old Country Store Inc. 97,609 4,955 * Jack in the Box Inc. 228,336 4,896 * JOS A Bank Clothiers Inc. 114,100 4,862 * HSN Inc. 159,764 4,777 * Gymboree Corp. 113,253 4,705 * CROCS Inc. 360,554 4,691 * OfficeMax Inc. 355,506 4,654 PF Chang's China Bistro Inc. 95,742 4,423 Pool Corp. 207,342 4,161 * Steven Madden Ltd. 95,174 3,908 Monro Muffler Brake Inc. 83,327 3,842 * Buffalo Wild Wings Inc. 76,217 3,650 * Texas Roadhouse Inc. Class A 240,557 3,382 * Skechers U.S.A. Inc. Class A 139,921 3,287 Cato Corp. Class A 122,194 3,270 * Helen of Troy Ltd. 128,714 3,255 * Ruby Tuesday Inc. 270,685 3,213 Finish Line Inc. Class A 227,987 3,171 * Cabela's Inc. 165,919 3,149 Arbitron Inc. 111,930 3,131 * CEC Entertainment Inc. 89,245 3,064 * Genesco Inc. 101,259 3,026 * Group 1 Automotive Inc. 98,798 2,952 * Hibbett Sports Inc. 117,946 2,943 * DineEquity Inc. 64,835 2,916 Buckle Inc. 107,940 2,865 * Pinnacle Entertainment Inc. 254,390 2,836 * Maidenform Brands Inc. 95,694 2,761 * Meritage Homes Corp. 134,877 2,646 * Blue Nile Inc. 59,293 2,638 * BJ's Restaurants Inc. 93,221 2,625 * American Public Education Inc. 77,518 2,547 * Pre-Paid Legal Services Inc. 40,024 2,501 * Liz Claiborne Inc. 394,899 2,401 * Lumber Liquidators Holdings Inc. 94,421 2,320 National Presto Industries Inc. 21,706 2,311 PEP Boys-Manny Moe & Jack 215,914 2,284 * True Religion Apparel Inc. 106,242 2,267 * Interval Leisure Group Inc. 167,611 2,258 * Papa John's International Inc. 84,937 2,241 NutriSystem Inc. 112,506 2,165 * Quiksilver Inc. 540,237 2,112 Brown Shoe Co. Inc. 182,218 2,090 Ethan Allen Interiors Inc. 118,404 2,067 * Jakks Pacific Inc. 116,841 2,061 Stage Stores Inc. 156,147 2,030 Fred's Inc. Class A 164,640 1,943 * Biglari Holdings Inc. 5,799 1,906 * RC2 Corp. 90,584 1,898 Callaway Golf Co. 270,925 1,897 * Shuffle Master Inc. 225,377 1,895 * Zumiez Inc. 88,338 1,869 * Peet's Coffee & Tea Inc. 53,212 1,821 * La-Z-Boy Inc. 215,330 1,817 * California Pizza Kitchen Inc. 103,650 1,768 * Sonic Corp. 211,897 1,712 Universal Technical Institute Inc. 86,499 1,691 PetMed Express Inc. 96,290 1,685 Superior Industries International Inc. 96,898 1,674 * Drew Industries Inc. 79,706 1,663 * Standard Pacific Corp. 417,148 1,656 * K-Swiss Inc. Class A 113,067 1,442 * Sonic Automotive Inc. Class A 146,221 1,437 Oxford Industries Inc. 58,756 1,397 * Volcom Inc. 69,230 1,324 * Red Robin Gourmet Burgers Inc. 65,191 1,278 * Winnebago Industries Inc. 121,484 1,266 Big 5 Sporting Goods Corp. 90,767 1,218 * Universal Electronics Inc. 57,264 1,194 Christopher & Banks Corp. 150,763 1,193 HOT Topic Inc. 185,867 1,113 Sturm Ruger & Co. Inc. 79,871 1,089 Marcus Corp. 87,660 1,039 * EW Scripps Co. Class A 128,039 1,009 * Stein Mart Inc. 112,578 994 * Perry Ellis International Inc. 42,999 940 Blyth Inc. 22,461 926 * Kirkland's Inc. 63,925 886 Haverty Furniture Cos. Inc. 78,632 858 Lithia Motors Inc. Class A 89,396 857 Standard Motor Products Inc. 79,975 842 * Movado Group Inc. 75,463 821 * M/I Homes Inc. 77,626 805 * Kid Brands Inc. 90,211 776 * Tuesday Morning Corp. 151,701 724 * Landry's Restaurants Inc. 29,515 723 * MarineMax Inc. 92,563 652 Spartan Motors Inc. 137,026 636 * O'Charleys Inc. 80,154 576 Skyline Corp. 28,394 575 * Audiovox Corp. Class A 77,551 530 * Monarch Casino & Resort Inc. 46,684 523 * Arctic Cat Inc. 50,485 518 * Ruth's Hospitality Group Inc. 118,051 473 * Multimedia Games Inc. 116,981 433 * Midas Inc. 35,600 271 * Zale Corp. 99,474 209 * Nautilus Inc. 46,141 61 Consumer Staples (3.4%) * TreeHouse Foods Inc. 147,008 6,777 Casey's General Stores Inc. 157,818 6,589 * United Natural Foods Inc. 179,494 5,948 * Hain Celestial Group Inc. 177,226 4,250 Diamond Foods Inc. 91,496 3,750 Sanderson Farms Inc. 80,032 3,465 * Darling International Inc. 345,923 2,947 Andersons Inc. 77,436 2,935 Lance Inc. 135,004 2,876 WD-40 Co. 69,766 2,653 * Boston Beer Co. Inc. Class A 38,812 2,595 J&J Snack Foods Corp. 59,634 2,500 * Central Garden and Pet Co. Class A 234,228 2,427 Nash Finch Co. 50,949 2,167 Cal-Maine Foods Inc. 55,404 1,606 * Alliance One International Inc. 372,113 1,544 * Medifast Inc. 55,539 1,507 Spartan Stores Inc. 95,055 1,378 Calavo Growers Inc. 49,569 1,075 * Great Atlantic & Pacific Tea Co. 103,066 408 * Mannatech Inc. 67,056 137 Energy (5.2%) SM Energy Co. 261,550 9,798 * Oil States International Inc. 208,292 9,696 * Dril-Quip Inc. 140,852 8,748 * SEACOR Holdings Inc. 87,957 7,491 World Fuel Services Corp. 279,872 7,280 CARBO Ceramics Inc. 78,521 6,360 Lufkin Industries Inc. 124,171 5,451 * Bristow Group Inc. 150,767 5,440 Holly Corp. 182,795 5,255 * Swift Energy Co. 157,015 4,409 * Tetra Technologies Inc. 317,510 3,239 * ION Geophysical Corp. 622,962 3,202 Penn Virginia Corp. 190,364 3,054 * Petroleum Development Corp. 81,087 2,238 * Stone Energy Corp. 144,495 2,128 * Hornbeck Offshore Services Inc. 78,110 1,522 * Pioneer Drilling Co. 226,669 1,446 * Petroquest Energy Inc. 229,941 1,400 Gulf Island Fabrication Inc. 60,006 1,092 * Basic Energy Services Inc. 96,601 823 * Matrix Service Co. 75,984 665 * Seahawk Drilling Inc. 11,106 94 Exchange-Traded Fund (3.6%) 1 Vanguard REIT ETF 1,200,000 62,496 Financials (15.4%) East West Bancorp Inc. 613,403 9,986 * ProAssurance Corp. 131,842 7,593 * Stifel Financial Corp. 149,183 6,906 * Signature Bank 168,240 6,534 Delphi Financial Group Inc. 222,809 5,568 Umpqua Holdings Corp. 474,711 5,383 * Portfolio Recovery Associates Inc. 71,276 4,608 Susquehanna Bancshares Inc. 537,605 4,537 UMB Financial Corp. 125,548 4,458 Glacier Bancorp Inc. 298,097 4,352 National Retail Properties Inc. 172,792 4,339 Cash America International Inc. 121,759 4,262 Wintrust Financial Corp. 130,456 4,228 BioMed Realty Trust Inc. 235,336 4,217 Tower Group Inc. 178,737 4,173 Entertainment Properties Trust 96,314 4,159 * Ezcorp Inc. Class A 206,490 4,138 Home Properties Inc. 77,792 4,115 First Financial Bankshares Inc. 86,349 4,058 United Bankshares Inc. 160,902 4,005 First Financial Bancorp 237,889 3,968 Mid-America Apartment Communities Inc. 67,937 3,959 Tanger Factory Outlet Centers 83,844 3,952 RLI Corp. 68,467 3,877 Old National Bancorp 365,624 3,839 Hancock Holding Co. 122,169 3,674 Kilroy Realty Corp. 109,862 3,641 Selective Insurance Group Inc. 223,207 3,636 First Midwest Bancorp Inc. 306,931 3,539 * First Cash Financial Services Inc. 124,510 3,455 LaSalle Hotel Properties 144,568 3,381 Whitney Holding Corp. 404,555 3,305 National Penn Bancshares Inc. 528,751 3,305 Columbia Banking System Inc. 165,035 3,243 Community Bank System Inc. 139,132 3,201 NBT Bancorp Inc. 144,439 3,188 DiamondRock Hospitality Co. 323,963 3,074 Healthcare Realty Trust Inc. 130,639 3,056 * Interactive Brokers Group Inc. 172,972 2,977 Extra Space Storage Inc. 183,174 2,938 Horace Mann Educators Corp. 164,567 2,926 * World Acceptance Corp. 64,839 2,863 Post Properties Inc. 102,166 2,852 PrivateBancorp Inc. Class A 241,286 2,748 * optionsXpress Holdings Inc. 178,064 2,735 Employers Holdings Inc. 170,141 2,683 Safety Insurance Group Inc. 62,154 2,612 * Forestar Group Inc. 153,088 2,610 Infinity Property & Casualty Corp. 52,393 2,555 * Investment Technology Group Inc. 177,091 2,518 Brookline Bancorp Inc. 248,048 2,476 Colonial Properties Trust 147,419 2,387 Medical Properties Trust Inc. 233,825 2,371 * Navigators Group Inc. 51,793 2,312 Sterling Bancshares Inc. 428,516 2,301 * National Financial Partners Corp. 179,743 2,277 Sovran Self Storage Inc. 58,066 2,201 PS Business Parks Inc. 38,235 2,163 EastGroup Properties Inc. 56,782 2,123 First Commonwealth Financial Corp. 382,794 2,086 Boston Private Financial Holdings Inc. 312,025 2,041 Bank of the Ozarks Inc. 54,903 2,036 City Holding Co. 65,992 2,024 Independent Bank Corp. 89,197 2,009 Simmons First National Corp. Class A 70,777 2,001 * Piper Jaffray Cos. 64,845 1,889 United Fire & Casualty Co. 88,366 1,874 Home Bancshares Inc. 90,606 1,841 Trustco Bank Corp. NY 323,493 1,799 Franklin Street Properties Corp. 142,531 1,770 S&T Bancorp Inc. 100,588 1,752 Acadia Realty Trust 83,819 1,593 Dime Community Bancshares Inc. 113,906 1,578 * AMERISAFE Inc. 78,732 1,479 Lexington Realty Trust 195,270 1,398 LTC Properties Inc. 53,878 1,375 Tompkins Financial Corp. 34,189 1,356 Pennsylvania Real Estate Investment Trust 113,375 1,345 American Physicians Capital Inc. 32,400 1,343 * Pinnacle Financial Partners Inc. 139,347 1,281 * eHealth Inc. 98,294 1,270 Inland Real Estate Corp. 150,029 1,247 * TradeStation Group Inc. 167,901 1,105 * Nara Bancorp Inc. 155,776 1,100 Bank Mutual Corp. 189,553 984 Sterling Bancorp 112,130 974 * United Community Banks Inc. 391,119 876 SWS Group Inc. 120,302 863 Stewart Information Services Corp. 75,469 854 Presidential Life Corp. 87,077 853 Urstadt Biddle Properties Inc. Class A 45,501 823 Universal Health Realty Income Trust 23,800 819 * Hanmi Financial Corp. 633,760 811 Parkway Properties Inc. 45,102 668 * LaBranche & Co. Inc. 153,249 598 Cedar Shopping Centers Inc. 96,649 588 Kite Realty Group Trust 132,068 586 Wilshire Bancorp Inc. 81,677 534 Rewards Network Inc. 37,010 531 * First BanCorp 1,333,350 373 * South Financial Group Inc. 417,192 118 Health Care (13.0%) * Salix Pharmaceuticals Ltd. 238,968 9,492 * AMERIGROUP Corp. 211,471 8,981 Cooper Cos. Inc. 193,016 8,921 * Regeneron Pharmaceuticals Inc. 278,747 7,638 * HMS Holdings Corp. 112,830 6,650 * Magellan Health Services Inc. 138,378 6,537 * Savient Pharmaceuticals Inc. 280,190 6,408 * Dionex Corp. 72,361 6,255 * American Medical Systems Holdings Inc. 316,498 6,197 * Healthspring Inc. 234,963 6,071 * Haemonetics Corp. 102,196 5,982 * Cubist Pharmaceuticals Inc. 244,497 5,719 * Catalyst Health Solutions Inc. 161,529 5,687 * Parexel International Corp. 242,424 5,607 * Align Technology Inc. 280,264 5,488 Chemed Corp. 94,444 5,380 Quality Systems Inc. 79,018 5,240 * PSS World Medical Inc. 234,123 5,006 * Viropharma Inc. 326,240 4,864 * Centene Corp. 205,540 4,849 West Pharmaceutical Services Inc. 137,848 4,730 * Par Pharmaceutical Cos. Inc. 147,072 4,277 Meridian Bioscience Inc. 170,337 3,727 Invacare Corp. 135,790 3,600 * Integra LifeSciences Holdings Corp. 87,782 3,464 * Neogen Corp. 94,850 3,211 * Martek Biosciences Corp. 139,802 3,164 * MWI Veterinary Supply Inc. 51,632 2,980 * Zoll Medical Corp. 90,162 2,909 * Amedisys Inc. 120,591 2,870 * Gentiva Health Services Inc. 125,173 2,735 * Cyberonics Inc. 100,341 2,677 * CONMED Corp. 119,354 2,675 Landauer Inc. 39,329 2,463 Analogic Corp. 54,365 2,440 * Amsurg Corp. Class A 130,088 2,274 * Greatbatch Inc. 97,936 2,271 * Abaxis Inc. 92,905 2,146 * RehabCare Group Inc. 104,684 2,117 * Bio-Reference Labs Inc. 100,394 2,094 * Hanger Orthopedic Group Inc. 134,496 1,956 Computer Programs & Systems Inc. 45,234 1,926 * Air Methods Corp. 46,254 1,923 * Merit Medical Systems Inc. 118,446 1,882 * Molina Healthcare Inc. 68,886 1,859 * ICU Medical Inc. 48,833 1,821 * IPC The Hospitalist Co. Inc. 66,632 1,820 * Omnicell Inc. 136,150 1,781 * Natus Medical Inc. 118,908 1,732 * Healthways Inc. 143,050 1,665 * LHC Group Inc. 65,006 1,507 * Symmetry Medical Inc. 151,148 1,457 * Res-Care Inc. 107,100 1,421 * Emergent Biosolutions Inc. 79,699 1,376 * Affymetrix Inc. 296,521 1,352 * eResearchTechnology Inc. 178,279 1,333 * PharMerica Corp. 128,581 1,225 * Kensey Nash Corp. 40,683 1,175 * Corvel Corp. 27,533 1,169 * Genoptix Inc. 73,948 1,050 * Almost Family Inc. 33,764 1,000 Ensign Group Inc. 53,528 961 * Cross Country Healthcare Inc. 129,572 932 Cantel Medical Corp. 54,402 881 * Hi-Tech Pharmacal Co. Inc. 40,497 820 * Palomar Medical Technologies Inc. 77,416 800 * Arqule Inc. 150,440 775 * CryoLife Inc. 120,494 731 * SurModics Inc. 50,585 603 * Cambrex Corp. 122,887 522 * Osteotech Inc. 76,745 496 * LCA-Vision Inc. 77,900 434 * Medcath Corp. 41,300 416 * Kendle International Inc. 32,359 302 * AMN Healthcare Services Inc. 56,316 289 * Enzo Biochem Inc. 41,992 160 Industrials (16.1%) CLARCOR Inc. 209,887 8,108 Toro Co. 129,764 7,297 * Esterline Technologies Corp. 124,636 7,133 * EMCOR Group Inc. 275,006 6,762 * Moog Inc. Class A 188,047 6,678 Actuant Corp. Class A 281,544 6,464 Watsco Inc. 115,422 6,427 Brady Corp. Class A 218,063 6,361 * Geo Group Inc. 267,353 6,243 * Teledyne Technologies Inc. 151,591 6,036 Curtiss-Wright Corp. 191,870 5,814 * Tetra Tech Inc. 255,869 5,366 AO Smith Corp. 92,357 5,347 * United Stationers Inc. 96,794 5,179 Belden Inc. 195,955 5,169 Triumph Group Inc. 68,176 5,085 Knight Transportation Inc. 255,642 4,942 Kaydon Corp. 138,609 4,796 Applied Industrial Technologies Inc. 156,665 4,794 * HUB Group Inc. Class A 156,193 4,570 * Old Dominion Freight Line Inc. 173,823 4,419 ABM Industries Inc. 196,473 4,242 Simpson Manufacturing Co. Inc. 163,968 4,227 Healthcare Services Group Inc. 183,662 4,186 Mueller Industries Inc. 157,919 4,183 Watts Water Technologies Inc. Class A 120,773 4,112 Briggs & Stratton Corp. 209,832 3,989 * Insituform Technologies Inc. Class A 164,809 3,985 * II-VI Inc. 105,012 3,920 Interface Inc. Class A 261,564 3,722 Robbins & Myers Inc. 138,250 3,702 * Orbital Sciences Corp. 241,748 3,699 ESCO Technologies Inc. 110,955 3,690 Barnes Group Inc. 188,505 3,316 Skywest Inc. 234,658 3,276 Forward Air Corp. 121,620 3,162 Heartland Express Inc. 210,516 3,130 * AAR Corp. 163,532 3,052 Kaman Corp. 108,782 2,851 American Science & Engineering Inc. 37,953 2,795 * EnPro Industries Inc. 86,412 2,703 Quanex Building Products Corp. 155,920 2,693 Allegiant Travel Co. Class A 63,466 2,686 Unifirst Corp. 60,496 2,671 Cubic Corp. 65,131 2,657 Arkansas Best Corp. 106,624 2,583 Badger Meter Inc. 63,167 2,557 * TrueBlue Inc. 185,240 2,529 Administaff Inc. 93,326 2,513 * Ceradyne Inc. 106,768 2,493 * Astec Industries Inc. 83,629 2,386 Universal Forest Products Inc. 81,466 2,383 * Mobile Mini Inc. 152,738 2,343 * Griffon Corp. 191,129 2,330 * SYKES Enterprises Inc. 169,460 2,301 Lindsay Corp. 52,376 2,269 CIRCOR International Inc. 71,376 2,255 AZZ Inc. 52,329 2,242 Albany International Corp. 116,080 2,196 * ATC Technology Corp. 84,182 2,083 * Exponent Inc. 58,110 1,952 John Bean Technologies Corp. 118,676 1,912 Bowne & Co. Inc. 168,092 1,904 Tredegar Corp. 94,418 1,792 G&K Services Inc. Class A 77,588 1,774 * Consolidated Graphics Inc. 42,027 1,742 Comfort Systems USA Inc. 160,005 1,717 Viad Corp. 86,799 1,679 Encore Wire Corp. 79,391 1,628 * Dycom Industries Inc. 162,792 1,626 * Dolan Co. 127,831 1,453 Heidrick & Struggles International Inc. 73,623 1,434 Applied Signal Technology Inc. 56,536 1,407 * Aerovironment Inc. 63,064 1,403 * Orion Marine Group Inc. 112,723 1,399 Federal Signal Corp. 258,856 1,395 * Kelly Services Inc. Class A 116,509 1,367 * SFN Group Inc. 219,248 1,318 Standex International Corp. 52,145 1,261 Cascade Corp. 38,283 1,217 Vicor Corp. 82,046 1,199 * GenCorp Inc. 240,765 1,185 AAON Inc. 49,319 1,160 * Powell Industries Inc. 36,825 1,146 * Gibraltar Industries Inc. 126,404 1,135 Apogee Enterprises Inc. 116,791 1,069 * On Assignment Inc. 152,087 798 * NCI Building Systems Inc. 74,354 709 CDI Corp. 53,884 696 * Lydall Inc. 71,117 523 * School Specialty Inc. 39,445 513 * Volt Information Sciences Inc. 50,019 360 Lawson Products Inc. 16,814 257 Standard Register Co. 40,478 118 Information Technology (18.5%) * Concur Technologies Inc. 186,989 9,245 * Varian Semiconductor Equipment Associates Inc. 310,041 8,923 * Cypress Semiconductor Corp. 663,848 8,351 * Viasat Inc. 168,483 6,926 * Anixter International Inc. 116,215 6,274 * TriQuint Semiconductor Inc. 650,952 6,249 * Veeco Instruments Inc. 169,381 5,906 * Microsemi Corp. 344,351 5,906 * Progress Software Corp. 178,095 5,895 * CACI International Inc. Class A 125,559 5,683 * Wright Express Corp. 158,521 5,661 * Arris Group Inc. 518,824 5,069 * Plexus Corp. 167,360 4,912 * Taleo Corp. Class A 165,806 4,807 * Hittite Microwave Corp. 100,592 4,793 * CommVault Systems Inc. 178,980 4,659 * Cymer Inc. 122,441 4,540 * j2 Global Communications Inc. 189,936 4,519 Cognex Corp. 166,445 4,464 MAXIMUS Inc. 71,723 4,417 Blackbaud Inc. 181,530 4,364 * JDA Software Group Inc. 171,872 4,359 * Blue Coat Systems Inc. 178,770 4,301 * Benchmark Electronics Inc. 257,960 4,231 * Littelfuse Inc. 92,017 4,021 * Synaptics Inc. 142,256 4,003 * Netgear Inc. 147,450 3,983 * Tessera Technologies Inc. 210,397 3,892 * MKS Instruments Inc. 210,150 3,778 * Tekelec 286,444 3,712 * Take-Two Interactive Software Inc. 354,972 3,599 * Checkpoint Systems Inc. 165,816 3,374 * Ebix Inc. 142,607 3,344 * Sourcefire Inc. 115,021 3,317 * Comtech Telecommunications Corp. 119,013 3,255 * MicroStrategy Inc. Class A 36,413 3,154 * Websense Inc. 175,986 3,122 * FEI Co. 159,354 3,119 * Cabot Microelectronics Corp. 96,613 3,109 * Scansource Inc. 110,674 3,070 * Insight Enterprises Inc. 194,051 3,035 * Netscout Systems Inc. 144,142 2,956 * DealerTrack Holdings Inc. 169,343 2,892 * Harmonic Inc. 407,312 2,802 * OSI Systems Inc. 76,858 2,791 * SYNNEX Corp. 96,770 2,723 * DTS Inc. 71,012 2,711 * Manhattan Associates Inc. 91,428 2,683 * CSG Systems International Inc. 143,187 2,610 * Intermec Inc. 207,645 2,546 * Diodes Inc. 147,364 2,518 * Monolithic Power Systems Inc. 151,393 2,472 * comScore Inc. 104,471 2,457 * Volterra Semiconductor Corp. 112,695 2,425 Heartland Payment Systems Inc. 158,947 2,419 * Cogent Inc. 225,548 2,400 * Stratasys Inc. 86,294 2,392 Black Box Corp. 73,905 2,369 * Radiant Systems Inc. 133,577 2,284 Park Electrochemical Corp. 86,661 2,283 * Tyler Technologies Inc. 112,036 2,259 * Standard Microsystems Corp. 94,370 2,153 MTS Systems Corp. 68,569 2,126 United Online Inc. 365,437 2,090 * Rogers Corp. 65,983 2,077 * Brightpoint Inc. 296,216 2,071 * Advanced Energy Industries Inc. 158,083 2,065 Micrel Inc. 207,285 2,044 * Forrester Research Inc. 60,694 2,008 * ATMI Inc. 131,663 1,957 * Brooks Automation Inc. 273,224 1,833 * DG FastChannel Inc. 83,703 1,821 * Kulicke & Soffa Industries Inc. 293,300 1,816 * TeleTech Holdings Inc. 122,223 1,814 * TTM Technologies Inc. 181,973 1,782 * Actel Corp. 110,568 1,764 * Compellent Technologies Inc. 95,697 1,740 * Newport Corp. 153,178 1,737 * Ultratech Inc. 100,256 1,714 EPIQ Systems Inc. 139,225 1,707 * Epicor Software Corp. 191,501 1,666 * Avid Technology Inc. 121,067 1,587 * FARO Technologies Inc. 67,519 1,473 * Sonic Solutions Inc. 127,957 1,456 Daktronics Inc. 144,729 1,421 Methode Electronics Inc. 155,572 1,413 CTS Corp. 141,918 1,365 * Sigma Designs Inc. 114,217 1,312 * Infospace Inc. 151,471 1,312 * Smith Micro Software Inc. 128,396 1,276 Cohu Inc. 98,447 1,239 Keithley Instruments Inc. 56,253 1,210 * Supertex Inc. 54,062 1,196 * EMS Technologies Inc. 63,997 1,192 * Mercury Computer Systems Inc. 98,731 1,188 * Perficient Inc. 128,853 1,178 * Knot Inc. 125,760 1,148 * Rudolph Technologies Inc. 132,051 1,097 * Exar Corp. 183,014 1,096 * Electro Scientific Industries Inc. 98,511 1,094 * Symmetricom Inc. 183,775 1,051 * Novatel Wireless Inc. 130,624 1,029 Bel Fuse Inc. Class B 49,075 1,022 * Liquidity Services Inc. 63,466 1,016 * Digi International Inc. 104,131 988 * Kopin Corp. 278,265 988 * Interactive Intelligence Inc. 53,916 949 * Radisys Corp. 100,560 947 * Intevac Inc. 93,314 934 * Pericom Semiconductor Corp. 107,113 931 Technitrol Inc. 173,584 766 * THQ Inc. 185,961 748 * DSP Group Inc. 96,805 678 * Gerber Scientific Inc. 106,355 656 * Stamps.com Inc. 48,990 637 * NCI Inc. Class A 32,881 622 * Ciber Inc. 191,759 577 * Phoenix Technologies Ltd. 146,965 573 * Integral Systems Inc. 73,196 540 * PC-Tel Inc. 79,917 491 * Network Equipment Technologies Inc. 125,075 432 * Hutchinson Technology Inc. 96,472 335 * Tollgrade Communications Inc. 43,155 316 * Super Micro Computer Inc. 30,300 315 * LoJack Corp. 74,898 286 * StarTek Inc. 51,025 213 * Agilysys Inc. 12,000 78 Materials (4.3%) * PolyOne Corp. 388,536 4,697 Schweitzer-Mauduit International Inc. 76,046 4,434 Eagle Materials Inc. 183,915 4,359 HB Fuller Co. 205,211 4,077 * OM Group Inc. 129,611 3,904 * RTI International Metals Inc. 124,699 3,818 Arch Chemicals Inc. 105,345 3,697 Balchem Corp. 118,489 3,657 Texas Industries Inc. 115,210 3,631 * Clearwater Paper Corp. 47,488 3,613 * Calgon Carbon Corp. 233,243 3,382 * Century Aluminum Co. 234,470 3,088 AMCOL International Corp. 105,496 2,763 A Schulman Inc. 132,252 2,665 Kaiser Aluminum Corp. 61,032 2,612 Buckeye Technologies Inc. 164,937 2,426 * Brush Engineered Materials Inc. 85,296 2,426 Deltic Timber Corp. 45,020 2,017 Stepan Co. 32,236 1,905 * Wausau Paper Corp. 205,590 1,704 Zep Inc. 91,348 1,593 Quaker Chemical Corp. 46,610 1,518 * LSB Industries Inc. 67,255 1,249 Myers Industries Inc. 143,710 1,234 Neenah Paper Inc. 61,505 935 * AM Castle & Co. 70,205 930 * Headwaters Inc. 252,458 909 Olympic Steel Inc. 38,060 875 American Vanguard Corp. 87,666 542 * Penford Corp. 45,479 210 Telecommunication Services (0.5%) NTELOS Holdings Corp. 122,733 2,077 * General Communication Inc. Class A 188,104 1,875 * Neutral Tandem Inc. 138,353 1,653 * Cbeyond Inc. 126,560 1,624 USA Mobility Inc. 92,992 1,491 Utilities (4.1%) Piedmont Natural Gas Co. Inc. 298,881 8,668 New Jersey Resources Corp. 170,749 6,697 Southwest Gas Corp. 189,781 6,375 South Jersey Industries Inc. 123,827 6,126 UIL Holdings Corp. 197,941 5,574 Northwest Natural Gas Co. 110,094 5,224 Unisource Energy Corp. 151,625 5,069 Avista Corp. 230,694 4,817 Allete Inc. 128,750 4,690 * El Paso Electric Co. 180,377 4,289 NorthWestern Corp. 149,900 4,272 Laclede Group Inc. 93,618 3,222 CH Energy Group Inc. 66,548 2,939 American States Water Co. 78,094 2,794 Central Vermont Public Service Corp. 50,645 1,021 Total Common Stocks (Cost $1,477,440) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund (Cost $1,832) 0.261% 1,832,000 1,832 Total Investments (100.2%) (Cost $1,479,272) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At September 30, 2010, the cost of investment securities for tax purposes was $1,479,272,000. Net unrealized appreciation of investment securities for tax purposes was $278,728,000, consisting of unrealized gains of $396,962,000 on securities that had risen in value since their purchase and $118,234,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (99.9%) Australia (8.2%) BHP Billiton Ltd. 2,137,186 81,464 Commonwealth Bank of Australia 982,903 48,647 Westpac Banking Corp. 1,889,163 42,502 Australia & New Zealand Banking Group Ltd. 1,606,023 36,780 National Australia Bank Ltd. 1,344,337 32,940 Woolworths Ltd. 795,508 22,171 Rio Tinto Ltd. 279,114 20,742 Wesfarmers Ltd. 643,247 20,473 Newcrest Mining Ltd. 461,190 17,651 Woodside Petroleum Ltd. 349,217 14,813 CSL Ltd. 367,569 11,759 QBE Insurance Group Ltd. 666,819 11,136 Origin Energy Ltd. 570,502 8,758 Macquarie Group Ltd. 223,923 7,857 Suncorp-Metway Ltd. 855,864 7,456 Foster's Group Ltd. 1,246,205 7,373 Telstra Corp. Ltd. 2,816,589 7,144 Santos Ltd. 540,771 6,702 AMP Ltd. 1,346,329 6,651 Orica Ltd. 236,829 5,909 Brambles Ltd. 916,524 5,567 Amcor Ltd. 803,082 5,062 Insurance Australia Group Ltd. 1,383,824 4,872 AGL Energy Ltd. 299,351 4,678 Coca-Cola Amatil Ltd. 386,046 4,477 Transurban Group 877,386 4,226 * Fortescue Metals Group Ltd. 771,534 3,894 Incitec Pivot Ltd. 1,100,191 3,830 ASX Ltd. 118,086 3,724 AXA Asia Pacific Holdings Ltd. 684,443 3,400 * Asciano Group 1,989,363 3,172 OZ Minerals Ltd. 2,155,579 3,028 Wesfarmers Ltd. Price Protected Shares 93,546 2,997 Leighton Holdings Ltd. 91,293 2,922 Computershare Ltd. 303,393 2,867 Alumina Ltd. 1,626,675 2,857 Toll Holdings Ltd. 446,238 2,849 TABCORP Holdings Ltd. 414,801 2,812 WorleyParsons Ltd. 130,077 2,805 Lend Lease Group 364,562 2,686 Sonic Healthcare Ltd. 250,575 2,665 BlueScope Steel Ltd. 1,239,992 2,648 Cochlear Ltd. 38,455 2,612 OneSteel Ltd. 900,845 2,558 Crown Ltd. 312,904 2,539 Boral Ltd. 495,329 2,210 Metcash Ltd. 517,890 2,190 Bendigo and Adelaide Bank Ltd. 238,109 2,105 Tatts Group Ltd. 905,916 2,097 * Qantas Airways Ltd. 772,150 2,083 Fairfax Media Ltd. 1,398,730 1,988 Sims Metal Management Ltd. 110,271 1,880 CSR Ltd. 1,062,450 1,849 * Paladin Energy Ltd. 482,090 1,677 Harvey Norman Holdings Ltd. 456,112 1,667 * James Hardie Industries SE 304,074 1,651 MacArthur Coal Ltd. 123,955 1,402 Goodman Fielder Ltd. 1,024,103 1,297 Newcrest Mining Ltd. ADR 30,154 1,161 Caltex Australia Ltd. 98,370 1,145 Aristocrat Leisure Ltd. 319,392 1,092 Billabong International Ltd. 127,462 985 SP AusNet 1,118,376 933 MAp Group 289,224 818 Energy Resources of Australia Ltd. 54,837 706 Sims Metal Management Ltd. ADR 3,072 52 Austria (0.3%) Erste Group Bank AG 121,038 4,864 OMV AG 101,429 3,800 Telekom Austria AG 232,164 3,500 Voestalpine AG 69,155 2,550 Verbund AG 54,564 1,957 Raiffeisen International Bank Holding AG 40,609 1,897 Vienna Insurance Group AG Wiener Versicherung Gruppe 28,178 1,517 Belgium (0.9%) Anheuser-Busch InBev NV 457,632 26,940 * KBC Groep NV 107,114 4,808 Delhaize Group SA 65,660 4,771 Solvay SA Class A 38,652 4,124 Ageas 1,389,234 3,983 Belgacom SA 99,514 3,886 Umicore 76,741 3,320 Colruyt SA 10,206 2,700 UCB SA 76,071 2,636 * Dexia SA 414,778 1,828 Mobistar SA 19,617 1,201 Cyprus (0.0%) * Bank of Cyprus Public Co. Ltd. Rights Exp. 10/21/2010 334,048 205 Denmark (1.0%) Novo Nordisk A/S Class B 274,525 27,166 Carlsberg A/S Class B 71,766 7,467 AP Moller - Maersk A/S Class B 866 7,210 * Danske Bank A/S 297,680 7,146 * Vestas Wind Systems A/S 130,270 4,909 Novozymes A/S 27,727 3,521 AP Moller - Maersk A/S 361 2,926 DSV A/S 124,350 2,530 Coloplast A/S Class B 14,275 1,705 * William Demant Holding AS 16,600 1,222 Tryg AS 16,329 981 Finland (1.1%) Nokia Oyj 2,364,249 23,751 Fortum Oyj 294,234 7,706 Sampo Oyj 279,640 7,556 Kone Oyj Class B 103,564 5,359 UPM-Kymmene Oyj 307,369 5,273 Stora Enso Oyj 385,790 3,826 Wartsila Oyj 52,870 3,455 Metso Oyj 74,278 3,410 Nokian Renkaat Oyj 78,006 2,685 Kesko Oyj Class B 39,860 1,874 Outokumpu Oyj 89,732 1,785 Elisa Oyj 71,792 1,650 Neste Oil Oyj 103,380 1,618 Pohjola Bank PLC 114,794 1,400 Rautaruukki Oyj 60,682 1,256 Sanoma Oyj 54,376 1,151 Orion Oyj Class B 43,772 876 France (10.2%) Total SA 1,342,899 69,389 Sanofi-Aventis SA 668,101 44,473 BNP Paribas 601,082 42,900 GDF Suez 787,740 28,269 France Telecom SA 1,174,362 25,400 Societe Generale 399,074 23,076 LVMH Moet Hennessy Louis Vuitton SA 155,183 22,793 Danone 368,373 22,078 Air Liquide SA 179,329 21,933 Vivendi SA 788,014 21,598 Carrefour SA 378,174 20,385 Schneider Electric SA 152,045 19,316 AXA SA 1,097,365 19,238 ArcelorMittal 543,267 17,923 L'Oreal SA 151,409 17,053 Vinci SA 275,188 13,833 Unibail-Rodamco SE 58,687 13,031 Cie de St-Gobain 243,093 10,863 Pernod-Ricard SA 125,886 10,531 Credit Agricole SA 594,328 9,310 Cie Generale d'Optique Essilor International SA 129,161 8,894 PPR 48,658 7,894 Hermes International 33,911 7,755 Lafarge SA 128,482 7,355 Cie Generale des Etablissements Michelin Class B 95,978 7,319 Vallourec SA 69,742 6,936 EDF SA 158,986 6,863 Alstom SA 130,374 6,652 * European Aeronautic Defence and Space Co. NV 259,556 6,477 * Renault SA 124,704 6,427 Bouygues SA 147,818 6,368 Veolia Environnement 221,188 5,828 Technip SA 64,994 5,237 * Alcatel-Lucent 1,490,893 5,038 Christian Dior SA 38,388 5,024 Cap Gemini SA 94,932 4,766 SES SA 185,378 4,463 Sodexo 61,929 4,026 Publicis Groupe SA 79,291 3,769 * Peugeot SA 103,131 3,478 Accor SA 94,929 3,471 Casino Guichard Perrachon SA 35,840 3,284 Suez Environnement Co. 176,346 3,262 * Natixis 558,016 3,198 STMicroelectronics NV 413,497 3,164 Safran SA 111,691 3,139 Lagardere SCA 77,444 3,032 Dassault Systemes SA 39,314 2,893 Groupe Eurotunnel SA 313,774 2,669 Legrand SA 78,886 2,669 Klepierre 65,948 2,544 Bureau Veritas SA 33,848 2,363 SCOR SE 98,583 2,359 Eutelsat Communications 58,608 2,239 * Cie Generale de Geophysique-Veritas 98,198 2,154 Thales SA 58,369 2,133 * Edenred 97,491 1,931 CNP Assurances 100,452 1,866 Fonciere Des Regions 17,065 1,822 ICADE 16,331 1,716 Gecina SA 13,657 1,621 * Air France-KLM 97,663 1,499 * Atos Origin SA 31,180 1,410 Aeroports de Paris 16,896 1,379 Neopost SA 17,842 1,329 Imerys SA 21,874 1,311 Societe BIC SA 15,014 1,205 Eiffage SA 22,965 1,093 Societe Television Francaise 1 69,220 1,079 Iliad SA 10,204 1,063 Eramet 3,430 1,015 * JCDecaux SA 36,862 975 PagesJaunes Groupe 92,119 966 Metropole Television SA 39,238 925 BioMerieux 7,772 806 Ipsen SA 20,542 682 * Cie Generale des Etablissements Michelin Rights Exp. 10/13/2010 95,978 268 Germany (8.0%) Siemens AG 520,960 54,955 BASF SE 586,663 36,993 Bayer AG 522,359 36,409 * Daimler AG 575,114 36,397 E.ON AG 1,137,804 33,556 Allianz SE 289,535 32,711 Deutsche Bank AG 594,930 32,569 SAP AG 543,144 26,863 Deutsche Telekom AG 1,795,216 24,563 RWE AG 265,351 17,921 Muenchener Rueckversicherungs AG 121,026 16,760 Bayerische Motoren Werke AG 212,644 14,916 Linde AG 108,591 14,125 Volkswagen AG Prior Pfd. 109,522 13,212 Deutsche Post AG 539,131 9,776 Deutsche Boerse AG 126,663 8,452 Adidas AG 133,882 8,286 Fresenius Medical Care AG & Co. KGaA 125,264 7,736 MAN SE 68,002 7,403 ThyssenKrupp AG 217,925 7,105 Henkel AG & Co. KGaA Prior Pfd. 116,522 6,258 Metro AG 80,789 5,257 K&S AG 87,863 5,256 * Infineon Technologies AG 683,695 4,735 HeidelbergCement AG 92,361 4,449 Fresenius SE Prior Pfd. 52,169 4,213 Beiersdorf AG 66,819 4,089 * Commerzbank AG 466,852 3,868 Henkel AG & Co. KGaA 81,275 3,677 Merck KGaA 41,607 3,494 Porsche Automobil Holding SE Prior Pfd. 59,780 2,956 * Deutsche Lufthansa AG 150,580 2,766 * QIAGEN NV 152,312 2,725 * Continental AG 33,110 2,572 Hochtief AG 28,562 2,473 GEA Group AG 91,513 2,287 Volkswagen AG 20,414 2,250 * Deutsche Postbank AG 59,410 2,020 Wacker Chemie AG 10,743 1,981 Salzgitter AG 29,274 1,895 Bayerische Motoren Werke AG Prior Pfd. 35,901 1,675 Fraport AG Frankfurt Airport Services Worldwide 27,285 1,660 Hannover Rueckversicherung AG 34,350 1,580 RWE AG Prior Pfd. 22,605 1,440 Fresenius SE 16,240 1,299 * TUI AG 105,622 1,289 Puma AG Rudolf Dassler Sport 3,765 1,240 United Internet AG 72,469 1,171 Celesio AG 52,730 1,147 Suedzucker AG 49,145 1,098 Greece (0.3%) * National Bank of Greece SA ADR 1,887,947 4,286 Coca Cola Hellenic Bottling Co. SA 111,917 2,945 OPAP SA 133,835 2,111 National Bank of Greece SA 204,005 1,992 * Alpha Bank AE 308,469 1,915 Bank of Cyprus Public Co. Ltd. 344,667 1,726 Hellenic Telecommunications Organization SA ADR 380,022 1,345 * EFG Eurobank Ergasias SA 210,880 1,258 Public Power Corp. SA 72,430 1,126 * Piraeus Bank SA 194,343 953 Hellenic Telecommunications Organization SA 21,242 152 * National Bank of Greece SA Rights Exp. 10/11/2010 23,529 21 * National Bank of Greece SA Rights Exp. 11/10/2010 23,529 12 Hong Kong (2.7%) Sun Hung Kai Properties Ltd. 914,064 15,727 Cheung Kong Holdings Ltd. 902,500 13,647 Hong Kong Exchanges and Clearing Ltd. 663,400 13,042 Hutchison Whampoa Ltd. 1,384,512 12,881 CLP Holdings Ltd. 1,241,432 9,897 Li & Fung Ltd. 1,502,835 8,419 BOC Hong Kong Holdings Ltd. 2,328,000 7,372 Hang Seng Bank Ltd. 490,743 7,207 Swire Pacific Ltd. 507,088 6,972 Hong Kong & China Gas Co. Ltd. 2,756,776 6,962 Hang Lung Properties Ltd. 1,373,810 6,690 Wharf Holdings Ltd. 917,741 5,886 Hongkong Electric Holdings Ltd. 901,600 5,478 Henderson Land Development Co. Ltd. 725,006 5,152 Bank of East Asia Ltd. 1,057,663 4,469 Esprit Holdings Ltd. 773,528 4,190 MTR Corp. 929,000 3,507 Hang Lung Group Ltd. 534,000 3,482 New World Development Ltd. 1,706,750 3,429 Kerry Properties Ltd. 494,000 2,682 * Sands China Ltd. 1,461,600 2,622 Sino Land Co. Ltd. 1,213,000 2,503 Shangri-La Asia Ltd. 954,510 2,170 Wheelock & Co. Ltd. 647,000 2,158 Cathay Pacific Airways Ltd. 787,770 2,133 * Wynn Macau Ltd. 1,039,600 1,789 Yue Yuen Industrial Holdings Ltd. 448,000 1,654 Hysan Development Co. Ltd. 457,000 1,634 Wing Hang Bank Ltd. 123,000 1,472 Hopewell Holdings Ltd. 397,500 1,285 * Foxconn International Holdings Ltd. 1,723,000 1,263 Orient Overseas International Ltd. 139,300 1,110 Cheung Kong Infrastructure Holdings Ltd. 259,000 1,028 ASM Pacific Technology Ltd. 110,900 988 NWS Holdings Ltd. 481,000 942 PCCW Ltd. 2,596,000 940 Television Broadcasts Ltd. 161,000 918 Lifestyle International Holdings Ltd. 332,500 817 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 138,201 40 Ireland (0.2%) CRH PLC 444,655 7,332 Kerry Group PLC Class A 95,169 3,338 * Elan Corp. PLC 351,556 2,001 * Governor & Co. of the Bank of Ireland 1,987,375 1,664 Ryanair Holdings PLC 229,869 1,229 * Anglo Irish Bank Corp. Ltd. 257,065 76 Israel (0.8%) Teva Pharmaceutical Industries Ltd. 590,212 31,423 Israel Chemicals Ltd. 281,663 3,955 * Bank Leumi Le-Israel BM 759,342 3,540 * Bank Hapoalim BM 674,028 3,091 Bezeq Israeli Telecommunication Corp. Ltd. 1,059,368 2,634 * Israel Corp. Ltd. 1,367 1,309 * NICE Systems Ltd. 35,606 1,117 Cellcom Israel Ltd. (Registered) 30,766 938 Partner Communications Co. Ltd. 48,274 892 * Israel Discount Bank Ltd. Class A 423,212 837 Elbit Systems Ltd. 15,111 804 Delek Group Ltd. 2,307 635 Mizrahi Tefahot Bank Ltd. 67,120 620 Makhteshim-Agan Industries Ltd. 117,086 436 Ormat Industries 27,334 224 Discount Investment Corp. 9,957 199 Italy (2.9%) ENI SPA 1,641,452 35,467 Enel SPA 4,159,715 22,237 UniCredit SPA 8,569,859 21,947 Intesa Sanpaolo SPA (Registered) 4,915,823 16,013 Assicurazioni Generali SPA 741,354 14,967 Telecom Italia SPA (Registered) 5,992,636 8,395 Fiat SPA 501,867 7,770 Saipem SPA 168,109 6,757 Tenaris SA 307,018 5,907 Telecom Italia SPA (Bearer) 3,960,372 4,469 Snam Rete Gas SPA 810,025 4,108 Unione di Banche Italiane SCPA 398,933 3,875 Terna Rete Elettrica Nazionale SPA 862,252 3,668 Mediaset SPA 462,545 3,286 Atlantia SPA 157,788 3,275 Finmeccanica SPA 269,357 3,206 Parmalat SPA 1,152,514 2,961 * Mediobanca SPA 311,699 2,906 Banco Popolare SC 415,986 2,499 * Banca Monte dei Paschi di Siena SPA 1,559,795 2,167 Prysmian SPA 101,486 1,858 Luxottica Group SPA 64,843 1,774 Intesa Sanpaolo SPA (Bearer) 641,036 1,653 Pirelli & C SPA 169,828 1,387 Banca Popolare di Milano Scarl 286,217 1,369 Exor SPA 50,784 1,180 * Autogrill SPA 85,766 1,078 Banca Carige SPA 452,511 1,056 A2A SPA 591,515 909 Mediolanum SPA 171,169 762 Japan (21.3%) Toyota Motor Corp. 1,750,918 62,754 Mitsubishi UFJ Financial Group Inc. 8,066,644 37,453 Honda Motor Co. Ltd. 1,049,239 37,336 Canon Inc. 717,633 33,518 Sumitomo Mitsui Financial Group Inc. 850,858 24,796 Takeda Pharmaceutical Co. Ltd. 476,794 21,920 Mitsubishi Corp. 857,086 20,364 Sony Corp. 638,500 19,712 Tokyo Electric Power Co. Inc. 770,870 18,828 Mizuho Financial Group Inc. 12,668,621 18,377 Panasonic Corp. 1,257,053 17,072 Softbank Corp. 512,300 16,763 Mitsui & Co. Ltd. 1,102,900 16,399 NTT DoCoMo Inc. 9,707 16,212 Nintendo Co. Ltd. 63,700 15,977 Fanuc Ltd. 123,500 15,764 Nippon Telegraph & Telephone Corp. 333,400 14,604 Komatsu Ltd. 605,100 14,077 Nissan Motor Co. Ltd. 1,585,800 13,887 East Japan Railway Co. 218,500 13,201 Shin-Etsu Chemical Co. Ltd. 264,000 12,882 Tokio Marine Holdings Inc. 466,200 12,575 Hitachi Ltd. 2,844,758 12,452 Mitsubishi Estate Co. Ltd. 759,935 12,371 Toshiba Corp. 2,555,000 12,356 Kansai Electric Power Co. Inc. 487,250 11,835 Seven & I Holdings Co. Ltd. 478,520 11,222 Nippon Steel Corp. 3,287,970 11,196 Nomura Holdings Inc. 2,281,277 10,975 Mitsubishi Electric Corp. 1,253,000 10,796 Astellas Pharma Inc. 289,414 10,473 Chubu Electric Power Co. Inc. 412,100 10,193 Kyocera Corp. 105,400 9,971 FUJIFILM Holdings Corp. 295,300 9,806 Japan Tobacco Inc. 2,905 9,680 Sumitomo Corp. 725,900 9,361 Mitsui Fudosan Co. Ltd. 547,000 9,229 JFE Holdings Inc. 297,900 9,114 Denso Corp. 305,200 9,067 Daiichi Sankyo Co. Ltd. 440,263 8,974 KDDI Corp. 1,877 8,973 ITOCHU Corp. 973,000 8,906 Kao Corp. 350,401 8,548 Fujitsu Ltd. 1,191,000 8,380 JX Holdings Inc. 1,417,050 8,223 Kirin Holdings Co. Ltd. 550,000 7,830 MS&AD Insurance Group Holdings 340,033 7,825 Bridgestone Corp. 422,231 7,699 Mitsubishi Heavy Industries Ltd. 1,988,000 7,341 Tokyo Gas Co. Ltd. 1,607,000 7,309 Central Japan Railway Co. 977 7,194 Murata Manufacturing Co. Ltd. 131,800 6,969 Asahi Glass Co. Ltd. 663,035 6,762 Kubota Corp. 737,000 6,760 Hoya Corp. 271,300 6,626 Inpex Corp. 1,388 6,529 Sharp Corp. 647,000 6,449 Nidec Corp. 72,100 6,411 Secom Co. Ltd. 137,100 6,192 Tohoku Electric Power Co. Inc. 276,800 6,128 Ricoh Co. Ltd. 429,000 6,078 Marubeni Corp. 1,074,000 6,073 Dai-ichi Life Insurance Co. Ltd. 4,976 6,024 Keyence Corp. 27,308 5,955 Terumo Corp. 111,800 5,935 Sumitomo Electric Industries Ltd. 485,800 5,925 Daikin Industries Ltd. 155,100 5,837 Eisai Co. Ltd. 166,800 5,837 * NKSJ Holdings Inc. 900,800 5,644 Kyushu Electric Power Co. Inc. 245,900 5,616 Tokyo Electron Ltd. 111,200 5,580 Sumitomo Metal Industries Ltd. 2,087,000 5,275 Sumitomo Metal Mining Co. Ltd. 341,000 5,218 Shiseido Co. Ltd. 225,700 5,070 Toray Industries Inc. 901,000 5,022 Sumitomo Realty & Development Co. Ltd. 240,000 4,967 Asahi Breweries Ltd. 239,200 4,791 Mitsui OSK Lines Ltd. 744,000 4,681 Sumitomo Trust & Banking Co. Ltd. 930,000 4,660 Osaka Gas Co. Ltd. 1,290,000 4,652 Fast Retailing Co. Ltd. 33,000 4,649 SMC Corp. 35,100 4,633 Sumitomo Chemical Co. Ltd. 1,038,000 4,557 Dai Nippon Printing Co. Ltd. 367,800 4,495 Daiwa Securities Group Inc. 1,109,000 4,477 Ajinomoto Co. Inc. 449,000 4,405 Suzuki Motor Corp. 206,600 4,355 Asahi Kasei Corp. 787,000 4,344 NEC Corp. 1,606,400 4,272 TDK Corp. 76,100 4,252 Nitto Denko Corp. 107,700 4,220 Aeon Co. Ltd. 392,573 4,209 Rohm Co. Ltd. 67,200 4,162 West Japan Railway Co. 1,140 4,094 Mitsubishi Chemical Holdings Corp. 782,500 3,979 Odakyu Electric Railway Co. Ltd. 427,000 3,949 Aisin Seiki Co. Ltd. 126,100 3,946 Nikon Corp. 210,800 3,910 Nippon Yusen KK 943,000 3,865 Kobe Steel Ltd. 1,640,000 3,847 Olympus Corp. 145,600 3,818 Hankyu Hanshin Holdings Inc. 786,304 3,783 Bank of Yokohama Ltd. 806,000 3,766 Kintetsu Corp. 1,093,190 3,704 Shionogi & Co. Ltd. 198,500 3,625 T&D Holdings Inc. 172,590 3,602 Shizuoka Bank Ltd. 412,000 3,550 Chugoku Electric Power Co. Inc. 179,300 3,540 Tokyu Corp. 781,000 3,453 * Mitsubishi Motors Corp. 2,580,000 3,377 Yamada Denki Co. Ltd. 54,310 3,373 Resona Holdings Inc. 375,400 3,371 Rakuten Inc. 4,509 3,305 Yahoo! Japan Corp. 9,515 3,288 Daiwa House Industry Co. Ltd. 324,000 3,271 JS Group Corp. 165,912 3,252 Yamato Holdings Co. Ltd. 267,000 3,238 Nippon Electric Glass Co. Ltd. 236,500 3,233 Tobu Railway Co. Ltd. 559,000 3,227 Sekisui House Ltd. 355,859 3,203 Daito Trust Construction Co. Ltd. 52,200 3,119 Konica Minolta Holdings Inc. 316,000 3,097 Omron Corp. 135,100 3,089 Shikoku Electric Power Co. Inc. 106,700 3,064 Keihin Electric Express Railway Co. Ltd. 316,000 3,063 Toppan Printing Co. Ltd. 387,000 3,030 Chiba Bank Ltd. 515,000 3,007 Unicharm Corp. 74,400 2,999 Panasonic Electric Works Co. Ltd. 226,000 2,997 Isuzu Motors Ltd. 774,000 2,994 Kuraray Co. Ltd. 234,500 2,968 NGK Insulators Ltd. 177,000 2,949 Chugai Pharmaceutical Co. Ltd. 158,400 2,917 Oriental Land Co. Ltd. 29,900 2,788 Keio Corp. 399,000 2,750 NTT Data Corp. 868 2,744 Kawasaki Heavy Industries Ltd. 945,000 2,685 Dentsu Inc. 116,000 2,682 * Yamaha Motor Co. Ltd. 176,900 2,663 Mitsubishi Tanabe Pharma Corp. 162,000 2,641 JGC Corp. 150,000 2,613 OJI Paper Co. Ltd. 574,000 2,542 Makita Corp. 79,400 2,523 Hokkaido Electric Power Co. Inc. 122,700 2,444 Fuji Heavy Industries Ltd. 382,000 2,442 Hokuriku Electric Power Co. 106,800 2,439 Mazda Motor Corp. 1,001,000 2,419 Electric Power Development Co. Ltd. 79,540 2,394 Benesse Holdings Inc. 49,400 2,384 Ono Pharmaceutical Co. Ltd. 53,800 2,347 Isetan Mitsukoshi Holdings Ltd. 224,740 2,332 Hirose Electric Co. Ltd. 22,200 2,242 Nippon Express Co. Ltd. 586,000 2,233 * Mitsubishi Materials Corp. 775,000 2,228 Advantest Corp. 111,800 2,227 JSR Corp. 129,100 2,203 Ibiden Co. Ltd. 84,000 2,139 Chuo Mitsui Trust Holdings Inc. 640,100 2,128 Sega Sammy Holdings Inc. 138,788 2,120 Toyota Tsusho Corp. 142,893 2,105 Teijin Ltd. 635,000 2,101 Shimano Inc. 39,500 2,099 Japan Steel Works Ltd. 219,513 2,068 Trend Micro Inc. 68,000 2,037 NSK Ltd. 299,000 2,028 Hisamitsu Pharmaceutical Co. Inc. 49,600 2,022 Sumitomo Heavy Industries Ltd. 388,000 2,002 Joyo Bank Ltd. 459,000 2,001 Kurita Water Industries Ltd. 71,400 1,986 Sankyo Co. Ltd. 37,400 1,981 Lawson Inc. 42,290 1,935 MEIJI Holdings Co. Ltd. 40,754 1,923 Toyo Seikan Kaisha Ltd. 105,300 1,894 TonenGeneral Sekiyu KK 201,000 1,863 Nitori Holdings Co. Ltd. 22,250 1,861 Kyowa Hakko Kirin Co. Ltd. 186,000 1,845 * Sanyo Electric Co. Ltd. 1,113,000 1,838 Sekisui Chemical Co. Ltd. 302,000 1,831 * All Nippon Airways Co. Ltd. 493,317 1,828 Bank of Kyoto Ltd. 225,000 1,825 Obayashi Corp. 456,000 1,821 Kawasaki Kisen Kaisha Ltd. 483,000 1,814 Fukuoka Financial Group Inc. 449,800 1,802 Daihatsu Motor Co. Ltd. 134,000 1,794 Yakult Honsha Co. Ltd. 57,200 1,770 SBI Holdings Inc. 14,052 1,762 IHI Corp. 908,000 1,739 Santen Pharmaceutical Co. Ltd. 50,100 1,734 Furukawa Electric Co. Ltd. 461,000 1,734 Nippon Paper Group Inc. 68,500 1,716 Brother Industries Ltd. 138,600 1,711 Amada Co. Ltd. 249,000 1,709 Mitsubishi Gas Chemical Co. Inc. 292,000 1,698 THK Co. Ltd. 89,000 1,671 Nissin Foods Holdings Co. Ltd. 45,900 1,660 Hachijuni Bank Ltd. 315,600 1,649 Taisei Corp. 797,000 1,649 Shimizu Corp. 440,000 1,634 Sony Financial Holdings Inc. 499 1,624 Stanley Electric Co. Ltd. 101,600 1,622 Showa Denko KK 844,000 1,621 Hokuhoku Financial Group Inc. 882,100 1,619 Credit Saison Co. Ltd. 116,900 1,568 Dena Co. Ltd. 49,700 1,566 Nippon Meat Packers Inc. 126,000 1,551 Gunma Bank Ltd. 296,000 1,550 Jupiter Telecommunications Co. Ltd. 1,431 1,545 NTN Corp. 354,000 1,526 GS Yuasa Corp. 216,000 1,520 Hiroshima Bank Ltd. 366,200 1,494 NGK Spark Plug Co. Ltd. 111,000 1,487 Takashimaya Co. Ltd. 190,860 1,471 Yamaha Corp. 126,500 1,469 Aeon Mall Co. Ltd. 60,400 1,468 Mitsubishi UFJ Lease & Finance Co. Ltd. 41,600 1,465 Nisshin Seifun Group Inc. 110,400 1,454 Kajima Corp. 591,000 1,432 Keisei Electric Railway Co. Ltd. 222,000 1,428 Sysmex Corp. 20,500 1,425 Mitsui Chemicals Inc. 527,000 1,423 Tokyu Land Corp. 338,000 1,401 TOTO Ltd. 203,000 1,392 Nishi-Nippon City Bank Ltd. 484,000 1,384 Suruga Bank Ltd. 155,000 1,368 NOK Corp. 77,000 1,343 * Sumco Corp. 85,860 1,342 Idemitsu Kosan Co. Ltd. 15,609 1,339 Konami Corp. 75,600 1,335 Casio Computer Co. Ltd. 178,900 1,330 Sojitz Corp. 730,700 1,314 FamilyMart Co. Ltd. 36,300 1,302 Suzuken Co. Ltd. 39,160 1,298 JTEKT Corp. 140,400 1,296 Seiko Epson Corp. 85,300 1,296 J Front Retailing Co. Ltd. 277,200 1,291 77 Bank Ltd. 254,000 1,287 Tsumura & Co. 41,200 1,283 Taiyo Nippon Sanso Corp. 150,000 1,278 Hamamatsu Photonics KK 38,800 1,266 Hitachi Construction Machinery Co. Ltd. 58,400 1,264 Toho Co. Ltd. 78,500 1,262 Namco Bandai Holdings Inc. 135,300 1,254 Marui Group Co. Ltd. 166,700 1,247 Chugoku Bank Ltd. 102,000 1,241 Ube Industries Ltd. 556,000 1,233 Toho Gas Co. Ltd. 247,000 1,223 * Elpida Memory Inc. 105,489 1,213 Fuji Electric Holdings Co. Ltd. 457,000 1,200 Mitsui Engineering & Shipbuilding Co. Ltd. 526,000 1,191 Sumitomo Rubber Industries Ltd. 121,600 1,189 Nippon Sheet Glass Co. Ltd. 542,000 1,183 Mitsui Mining & Smelting Co. Ltd. 408,000 1,169 Denki Kagaku Kogyo KK 270,000 1,163 Shimamura Co. Ltd. 12,500 1,162 Rinnai Corp. 19,700 1,160 Yamaguchi Financial Group Inc. 123,000 1,160 Tokyo Tatemono Co. Ltd. 294,000 1,128 Nomura Research Institute Ltd. 59,700 1,122 Iyo Bank Ltd. 138,000 1,120 Hitachi Metals Ltd. 95,000 1,119 Dowa Holdings Co. Ltd. 187,600 1,117 Shimadzu Corp. 145,000 1,115 Toyo Suisan Kaisha Ltd. 54,000 1,113 Citizen Holdings Co. Ltd. 184,400 1,109 Cosmo Oil Co. Ltd. 423,000 1,104 Sapporo Hokuyo Holdings Inc. 237,900 1,101 Hitachi Chemical Co. Ltd. 58,500 1,094 Kamigumi Co. Ltd. 146,000 1,084 Koito Manufacturing Co. Ltd. 70,712 1,084 Kansai Paint Co. Ltd. 126,000 1,073 Showa Shell Sekiyu KK 138,600 1,060 Yaskawa Electric Corp. 131,000 1,058 Oracle Corp. Japan 22,100 1,054 Yokogawa Electric Corp. 153,800 1,048 Daicel Chemical Industries Ltd. 154,000 1,038 Minebea Co. Ltd. 201,000 1,036 Mizuho Securities Co. Ltd. 450,000 1,029 Kaneka Corp. 171,000 1,029 MediPal Holdings Corp. 80,700 1,025 Nisshin Steel Co. Ltd. 573,000 1,023 Nomura Real Estate Holdings Inc. 71,871 1,021 Ushio Inc. 60,400 1,015 Mitsubishi Logistics Corp. 83,000 995 Air Water Inc. 82,805 984 Toyoda Gosei Co. Ltd. 44,100 975 Kikkoman Corp. 88,000 974 Dainippon Sumitomo Pharma Co. Ltd. 112,500 942 NHK Spring Co. Ltd. 112,000 928 McDonald's Holdings Co. Japan Ltd. 38,000 915 Tokuyama Corp. 179,000 910 Alfresa Holdings Corp. 21,200 903 USS Co. Ltd. 11,960 895 Nissan Chemical Industries Ltd. 79,000 893 Taiheiyo Cement Corp. 743,000 873 Asics Corp. 84,596 864 Hakuhodo DY Holdings Inc. 17,410 842 UNY Co. Ltd. 103,200 817 Square Enix Holdings Co. Ltd. 35,600 800 Yamazaki Baking Co. Ltd. 65,000 794 Toyota Boshoku Corp. 46,900 782 Tosoh Corp. 287,000 775 Daido Steel Co. Ltd. 159,000 774 Mabuchi Motor Co. Ltd. 14,900 763 Obic Co. Ltd. 3,830 725 * Mizuho Trust & Banking Co. Ltd. 802,000 673 Aeon Credit Service Co. Ltd. 62,210 671 Chiyoda Corp. 81,809 671 Mitsumi Electric Co. Ltd. 43,600 668 Sapporo Holdings Ltd. 142,000 667 Hitachi High-Technologies Corp. 35,951 665 Nisshinbo Holdings Inc. 66,000 662 Hino Motors Ltd. 135,000 654 Kinden Corp. 72,000 652 Jafco Co. Ltd. 26,800 635 Tokyo Steel Manufacturing Co. Ltd. 53,300 628 Acom Co. Ltd. 39,321 596 Otsuka Corp. 8,260 549 Senshu Ikeda Holdings Inc. 361,300 543 Nissha Printing Co. Ltd. 23,783 540 Yamato Kogyo Co. Ltd. 22,000 534 Matsui Securities Co. Ltd. 91,100 510 Aozora Bank Ltd. 346,000 510 Fuji Media Holdings Inc. 399 508 Coca-Cola West Co. Ltd. 30,000 507 Itochu Techno-Solutions Corp. 14,900 487 Maruichi Steel Tube Ltd. 25,300 485 Ito En Ltd. 28,100 462 ABC-Mart Inc. 13,900 429 Shinsei Bank Ltd. 578,014 409 Canon Marketing Japan Inc. 29,200 402 Shinko Electric Industries Co. Ltd. 30,973 343 Netherlands (2.7%) Unilever NV 1,037,626 31,073 * ING Groep NV 2,454,442 25,454 Koninklijke Philips Electronics NV 615,600 19,370 Koninklijke KPN NV 1,028,536 15,936 Koninklijke Ahold NV 764,640 10,320 Akzo Nobel NV 151,492 9,341 Heineken NV 163,139 8,462 ASML Holding NV 277,065 8,248 TNT NV 245,709 6,613 * Aegon NV 1,038,874 6,236 Reed Elsevier NV 437,258 5,524 Koninklijke DSM NV 103,448 5,309 Wolters Kluwer NV 179,827 3,779 * Randstad Holding NV 74,851 3,401 Heineken Holding NV 71,996 3,155 Fugro NV 43,864 2,888 Corio NV 38,580 2,639 SBM Offshore NV 107,230 2,031 Koninklijke Vopak NV 41,987 2,005 Koninklijke Boskalis Westminster NV 34,733 1,460 Delta Lloyd NV 54,099 1,011 New Zealand (0.1%) Fletcher Building Ltd. 361,884 2,140 Telecom Corp. of New Zealand Ltd. 1,361,216 2,026 Sky City Entertainment Group Ltd. 493,273 1,024 Auckland International Airport Ltd. 568,589 855 Contact Energy Ltd. 198,348 823 Norway (0.8%) Statoil ASA 707,608 14,810 Telenor ASA 541,014 8,497 DnB NOR ASA 610,716 8,337 Yara International ASA 125,802 5,718 Seadrill Ltd. 189,159 5,497 Orkla ASA 505,089 4,665 Norsk Hydro ASA 599,365 3,632 Aker Solutions ASA 114,937 1,670 * Renewable Energy Corp. ASA 288,955 982 Portugal (0.3%) Portugal Telecom SGPS SA 390,765 5,198 EDP - Energias de Portugal SA 1,194,593 4,095 Galp Energia SGPS SA Class B 132,032 2,284 Banco Comercial Portugues SA 1,968,454 1,716 Banco Espirito Santo SA 367,708 1,701 Jeronimo Martins SGPS SA 118,637 1,591 * EDP Renovaveis SA 174,661 989 Brisa Auto-Estradas de Portugal SA 119,537 772 Cimpor Cimentos de Portugal SGPS SA 114,790 740 Singapore (1.7%) Singapore Telecommunications Ltd. 5,063,290 12,084 DBS Group Holdings Ltd. 1,117,123 11,952 United Overseas Bank Ltd. 780,504 10,855 Oversea-Chinese Banking Corp. Ltd. 1,595,300 10,726 Keppel Corp. Ltd. 801,276 5,470 Wilmar International Ltd. 1,191,000 5,431 * Genting Singapore PLC 3,787,000 5,357 CapitaLand Ltd. 1,709,000 5,274 Singapore Airlines Ltd. 364,710 4,527 Singapore Exchange Ltd. 583,000 3,998 City Developments Ltd. 357,000 3,459 Singapore Press Holdings Ltd. 1,049,250 3,391 Fraser and Neave Ltd. 677,650 3,348 Noble Group Ltd. 1,811,890 2,604 Singapore Technologies Engineering Ltd. 1,015,906 2,594 Golden Agri-Resources Ltd. 5,231,831 2,268 Olam International Ltd. 904,200 2,240 Jardine Cycle & Carriage Ltd. 73,037 2,185 SembCorp Industries Ltd. 596,660 1,978 ComfortDelGro Corp. Ltd. 1,421,000 1,641 Keppel Land Ltd. 509,000 1,568 SembCorp Marine Ltd. 486,600 1,454 UOL Group Ltd. 372,750 1,311 Yangzijiang Shipbuilding Holdings Ltd. 936,000 1,254 Cosco Corp. Singapore Ltd. 671,000 903 * Neptune Orient Lines Ltd. 509,250 767 StarHub Ltd. 327,000 642 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 236,188 19 Spain (3.8%) Banco Santander SA 5,220,772 66,264 Telefonica SA 2,606,672 64,701 Banco Bilbao Vizcaya Argentaria SA 2,260,078 30,584 Iberdrola SA 2,546,877 19,639 Repsol YPF SA 465,786 12,008 Inditex SA 135,296 10,755 ACS Actividades de Construccion y Servicios SA 85,488 4,272 Abertis Infraestructuras SA 195,542 3,648 Banco Popular Espanol SA 564,873 3,590 Red Electrica Corp. SA 69,339 3,266 Criteria Caixacorp SA 576,453 3,031 Banco de Sabadell SA 588,044 2,946 Ferrovial SA 294,672 2,764 Gas Natural SDG SA 152,158 2,273 Enagas 106,433 2,161 Iberdrola Renovables SA 555,347 1,848 Acciona SA 17,318 1,465 Zardoya Otis SA 80,028 1,434 Bankinter SA 193,615 1,349 Mapfre SA 438,957 1,338 Acerinox SA 74,455 1,327 * Iberia Lineas Aereas de Espana SA 332,303 1,284 Indra Sistemas SA 65,673 1,255 Grifols SA 76,426 1,097 * Gamesa Corp. Tecnologica SA 128,443 900 Gestevision Telecinco SA 81,050 892 Fomento de Construcciones y Contratas SA 28,530 789 Banco de Valencia SA 118,169 673 Sweden (3.2%) Hennes & Mauritz AB Class B 650,290 23,601 Nordea Bank AB 2,052,103 21,441 Telefonaktiebolaget LM Ericsson Class B 1,909,398 20,940 TeliaSonera AB 1,458,449 11,828 Svenska Handelsbanken AB Class A 323,270 10,622 * Volvo AB Class B 711,260 10,481 Sandvik AB 665,216 10,214 Atlas Copco AB Class A 448,814 8,680 Skandinaviska Enskilda Banken AB Class A 915,818 6,818 * Swedbank AB Class A 450,556 6,272 SKF AB 257,611 5,942 Svenska Cellulosa AB Class B 375,661 5,725 Assa Abloy AB Class B 195,025 4,929 Millicom International Cellular SA 51,063 4,876 Atlas Copco AB Class B 265,551 4,687 Skanska AB Class B 249,077 4,573 Scania AB Class B 199,458 4,413 Electrolux AB Class B 167,766 4,136 Tele2 AB 196,143 4,115 Swedish Match AB 149,286 3,989 Alfa Laval AB 226,733 3,987 Kinnevik Investment AB Class B 153,939 3,266 Getinge AB 138,584 3,240 Boliden AB 184,335 2,798 Ratos AB 72,421 2,507 Hexagon AB Class B 114,821 2,467 Securitas AB Class B 224,606 2,425 Modern Times Group AB Class B 30,657 2,291 SSAB AB Class A 127,249 2,032 Husqvarna AB 243,765 1,809 Holmen AB 43,748 1,351 SSAB AB Class B 57,508 809 Switzerland (7.8%) Nestle SA 2,197,259 117,130 Novartis AG 1,342,779 77,288 Roche Holding AG 446,961 61,069 * UBS AG 2,324,313 39,573 Credit Suisse Group AG 719,808 30,666 ABB Ltd. 1,398,330 29,526 Zurich Financial Services AG 94,687 22,197 Cie Financiere Richemont SA 335,718 16,198 Syngenta AG 61,082 15,195 Holcim Ltd. 158,996 10,217 Swiss Reinsurance Co. Ltd. 228,588 10,027 Swatch Group AG (Bearer) 19,874 7,487 Swisscom AG 15,159 6,121 SGS SA 3,478 5,623 Givaudan SA 5,415 5,541 Julius Baer Group Ltd. 131,499 4,790 Geberit AG 24,731 4,407 Synthes Inc. 35,817 4,146 Kuehne & Nagel International AG 32,488 3,904 Sonova Holding AG 31,567 3,859 Adecco SA 73,549 3,845 Schindler Holding AG (Bearer) 32,209 3,458 Baloise Holding AG 32,988 2,976 Lonza Group AG 32,661 2,792 * Actelion Ltd. 65,990 2,643 Swiss Life Holding AG 22,858 2,604 Sika AG 1,394 2,574 Swatch Group AG (Registered) 33,535 2,321 GAM Holding AG 150,707 2,289 Lindt & Spruengli AG 74 2,067 * Logitech International SA 105,682 1,845 Nobel Biocare Holding AG 97,928 1,761 Aryzta AG 38,327 1,677 Lindt & Spruengli AG 591 1,418 Schindler Holding AG (Registered) 12,186 1,303 Straumann Holding AG 5,424 1,211 Aryzta AG 14,448 636 United Kingdom (21.6%) HSBC Holdings PLC 11,114,111 112,430 Vodafone Group PLC 33,427,009 82,476 BP PLC 11,920,036 81,557 GlaxoSmithKline PLC 3,302,253 65,136 Royal Dutch Shell PLC Class A 2,009,579 60,558 Rio Tinto PLC 919,085 53,843 Royal Dutch Shell PLC Class B 1,713,733 50,067 British American Tobacco PLC 1,266,910 47,314 AstraZeneca PLC 918,636 46,630 BHP Billiton PLC 1,400,049 44,651 BG Group PLC 2,153,977 37,925 Standard Chartered PLC 1,297,698 37,263 Barclays PLC 7,251,764 34,085 Tesco PLC 5,085,838 33,926 Anglo American PLC 836,073 33,187 * Lloyds Banking Group PLC 25,840,410 29,979 Diageo PLC 1,588,595 27,340 Xstrata PLC 1,302,282 24,946 Unilever PLC 817,286 23,655 Reckitt Benckiser Group PLC 392,962 21,643 Imperial Tobacco Group PLC 649,267 19,368 SABMiller PLC 603,465 19,319 National Grid PLC 2,189,736 18,574 Centrica PLC 3,262,286 16,584 Prudential PLC 1,601,937 16,008 BAE Systems PLC 2,239,404 12,059 Tullow Oil PLC 562,214 11,254 Rolls-Royce Group PLC 1,178,138 11,189 Aviva PLC 1,766,151 11,071 BT Group PLC 4,928,236 10,828 Scottish & Southern Energy PLC 586,546 10,308 Compass Group PLC 1,180,499 9,850 WPP PLC 799,412 8,863 * Royal Bank of Scotland Group PLC 10,998,936 8,158 Shire PLC 361,747 8,144 British Sky Broadcasting Group PLC 727,793 8,088 Pearson PLC 515,856 7,999 Old Mutual PLC 3,479,334 7,593 Royal Dutch Shell PLC Class A 240,045 7,266 Experian PLC 665,665 7,255 Reed Elsevier PLC 794,493 6,718 * Cairn Energy PLC 895,825 6,393 Marks & Spencer Group PLC 1,020,234 6,232 Legal & General Group PLC 3,768,625 6,130 WM Morrison Supermarkets PLC 1,295,873 6,027 International Power PLC 981,125 5,977 Kingfisher PLC 1,530,121 5,638 Randgold Resources Ltd. 54,993 5,561 Standard Life PLC 1,437,572 5,228 Smith & Nephew PLC 571,017 5,207 Land Securities Group PLC 504,177 5,073 Capita Group PLC 405,248 5,007 ARM Holdings PLC 794,493 4,943 J Sainsbury PLC 787,500 4,839 Smiths Group PLC 251,542 4,825 Antofagasta PLC 245,129 4,765 Burberry Group PLC 286,969 4,697 * Wolseley PLC 181,723 4,569 RSA Insurance Group PLC 2,183,249 4,486 Next PLC 123,989 4,322 Carnival PLC 108,647 4,285 British Land Co. PLC 581,779 4,254 Aggreko PLC 163,465 4,038 United Utilities Group PLC 442,321 3,981 Man Group PLC 1,139,592 3,927 Johnson Matthey PLC 140,310 3,884 * Autonomy Corp. PLC 135,198 3,853 Sage Group PLC 859,834 3,736 Resolution Ltd. 942,134 3,629 Associated British Foods PLC 219,775 3,623 G4S PLC 888,283 3,560 AMEC PLC 222,508 3,449 Petrofac Ltd. 155,859 3,361 Admiral Group PLC 126,619 3,318 Severn Trent PLC 157,162 3,235 Intercontinental Hotels Group PLC 171,829 3,068 Hammerson PLC 479,197 2,971 3i Group PLC 651,775 2,938 Kazakhmys PLC 128,205 2,925 Serco Group PLC 300,250 2,902 Cobham PLC 759,923 2,760 Rexam PLC 568,438 2,745 Inmarsat PLC 262,935 2,745 Intertek Group PLC 94,834 2,732 Vedanta Resources PLC 79,164 2,695 Whitbread PLC 104,683 2,674 * Lonmin PLC 101,923 2,674 Investec PLC 326,479 2,609 Bunzl PLC 218,331 2,604 ICAP PLC 378,378 2,566 Invensys PLC 535,623 2,515 Eurasian Natural Resources Corp. PLC 169,917 2,455 Fresnillo PLC 122,901 2,397 * ITV PLC 2,328,346 2,185 Segro PLC 505,556 2,172 Babcock International Group PLC 208,901 1,871 Capital Shopping Centres Group PLC 322,261 1,863 Schroders PLC 79,777 1,804 Cable & Wireless Worldwide PLC 1,528,279 1,758 Balfour Beatty PLC 394,213 1,659 Home Retail Group PLC 511,448 1,657 * British Airways PLC 418,713 1,599 Firstgroup PLC 276,358 1,576 Thomas Cook Group PLC 560,739 1,516 London Stock Exchange Group PLC 105,270 1,127 TUI Travel PLC 319,242 1,075 Total Common Stocks (Cost $6,340,783) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as Tax-Managed International Fund unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,844 6,521,689 76 Total 6,844 6,521,689 76 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2010: Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of December 31, 2009 80 Change in Unrealized Appreciation (Depreciation) (4) Balance as of September 30, 2010 76 D. At September 30, 2010, the cost of investment securities for tax purposes was $6,340,783,000. Net unrealized appreciation of investment securities for tax purposes was $187,826,000, consisting of unrealized gains of $782,337,000 on securities that had risen in value since their purchase and $594,511,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TAX- MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TAX- MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 VANGUARD T AX- MANAGED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
